

114 HR 7856 RH: Intelligence Authorization Act for Fiscal Year 2021
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 463116th CONGRESS2d SessionH. R. 7856[Report No. 116–565]IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Schiff introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceOctober 30, 2020Reported from the Committee on Intelligence; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo authorize appropriations for fiscal year 2021 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Intelligence activitiesSec. 101. Authorization of appropriations.Sec. 102. Classified schedule of authorizations.Sec. 103. Intelligence community management account.Title II—Central intelligence agency retirement and disability systemSec. 201. Authorization of appropriations.Title III—General intelligence community mattersSec. 301. Restriction on conduct of intelligence activities.Sec. 302. Increase in employee compensation and benefits authorized by law.Sec. 303. Notice of intelligence community provision of support for Federal, State, local, or tribal government response to civil disobedience or domestic civil disturbances.Sec. 304. Notice of intelligence community engagement in activities pursuant to presidential emergency action documents.Sec. 305. Requirement to buy certain satellite component from American sources.Sec. 306. Limitation on construction of facilities to be used primarily by intelligence community.Sec. 307. Intelligence community student loan repayment programs.Sec. 308. Paid leave for a serious health condition.Sec. 309. Requirements for certain employment activities by former intelligence officers and employees.Title IV—Matters relating to elements of the intelligence communitySec. 401. Clarification of authority of National Reconnaissance Office.Sec. 402. Establishment of Office of the Ombudsman for Analytic Objectivity.Sec. 403. Placement on the Executive Schedule for Department of Defense directors of the National Security Agency and the National Reconnaissance Office.Sec. 404. Expansion of personnel management authority to attract experts in science and engineering.Sec. 405. Special access programs: congressional oversight.Sec. 406. Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel of the National Security Agency.Sec. 407. Department of Homeland Security intelligence and cybersecurity diversity fellowship program.Sec. 408. Climate Security Advisory Council and Climate Security Intelligence Center.Title V—Inspectors General of elements of the intelligence community and protection of whistleblowersSec. 501. Independence of Inspectors General of the intelligence community.Sec. 502. Designation of acting inspectors general of the intelligence community in cases of vacancies.Sec. 503. Authority of inspectors general of the intelligence community to determine matters of urgent concern.Sec. 504. Limitation on sharing of intelligence community whistleblower complaints with persons named in such complaints.Sec. 505. Disclosures to Congress.Sec. 506. Prohibition against disclosure of whistleblower identity as reprisal against whistleblower disclosure by employees and contractors in intelligence community.Sec. 507. Conforming amendments and coordination with other provisions of law.Sec. 508. Severability.Title VI—Matters relating to emerging technologiesSec. 601. Modifications to duties of Director of Science and Technology.Sec. 602. Annual reports on research and development for scientific and technological advancements.Sec. 603. Improvement of education in science, technology, engineering, arts, and mathematics.Sec. 604. Quarterly reports on cyber intelligence, surveillance, and reconnaissance activities of the Department of Defense.Sec. 605. Process for identifying cyber threat intelligence needs and priorities.Sec. 606. Reviews of intelligence community cyber threat sharing posture and National Security Directive 42.Sec. 607. Feasibility study on cybersecurity policies of contractors of owner or operators of national security systems .Sec. 608. Artificial intelligence research and development.Sec. 609. Seedling investment in next-generation microelectronics in support of artificial intelligence.Title VII—Protection of Elections from Foreign InfluenceSubtitle A—Foreign Influence Reporting in ElectionsSec. 701. Federal campaign reporting of foreign contacts.Sec. 702. Federal campaign foreign contact reporting compliance system.Sec. 703. Criminal penalties.Sec. 704. Report to congressional intelligence committees.Sec. 705. Rule of construction.Subtitle B—Foreign Influence Reporting in ElectionsSec. 711. Clarification of application of foreign money ban.Sec. 712. Requiring acknowledgment of foreign money ban by political committees.Title VIII—Matters relating to foreign countriesSubtitle A—Saudi Arabia and the Middle EastSec. 801. Limitation on availability of funds until submission of required report on murder of Jamal Khashoggi.Sec. 802. Prohibition on availability of funds for intelligence sharing relating to certain air strikes in Yemen.Sec. 803. Report on understanding and mitigating civilian harm from use of certain weapons systems in Yemen.Sec. 804. Report on prevention of proliferation of sensitive unmanned aerial vehicles and related technology.Sec. 805. Report on understanding potential for and preventing nuclear proliferation in the middle east.Sec. 806. Report on propagation of extremist ideologies from Saudi Arabia.Sec. 807. Report on financial influence operations of Saudi Arabia, the United Arab Emirates, and Qatar.Subtitle B—People’s Republic of ChinaSec. 811. Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region.Sec. 812. Research partnership on activities of People’s Republic of China.Sec. 813. Report on the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China.Subtitle C—Matters Relating to Other CountriesSec. 821. National Intelligence Estimate on situation in Afghanistan.Sec. 822. Assessment regarding tensions between Armenia and Azerbaijan.Title IX—Reports and other mattersSec. 901. Annual reports on worldwide threats.Sec. 902. Annual intelligence assessments on relationship between women and violent extremism.Sec. 903. Annual report on Climate Security Advisory Council.Sec. 904. Improvements to funding for National Security Education program.Sec. 905. Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans.Sec. 906. National Intelligence Estimate on threat of global pandemic disease.Sec. 907. Modification of requirement for briefings on national security effects of emerging infectious disease and pandemics.Sec. 908. Report on open-source science and technology intelligence collection and analysis within the intelligence community.Sec. 909. Independent study on open-source intelligence.Sec. 910. Survey on Open Source Enterprise.Sec. 911. Intelligence assessment and reports on violent transnational White supremacist extremism.Sec. 912. Wireless supply chain innovation grant program.Sec. 913. Sense of Congress regarding Third Option Foundation.2.DefinitionsIn this Act:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).IIntelligence activities101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security.102.Classified schedule of authorizations(a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.(b)Availability of classified schedule of authorizations(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.(2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.103.Intelligence community management account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2021 the sum of $683,000,000. (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2021 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a).IICentral intelligence agency retirement and disability system201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2021.IIIGeneral intelligence community matters301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.303.Notice of intelligence community provision of support for Federal, State, local, or tribal government response to civil disobedience or domestic civil disturbances(a)Sense of CongressIt is the sense of Congress that—(1)it is essential that the people of the United States have trust and confidence in the legitimacy of the Armed Forces and the intelligence community, which are obligated to protect the rights of all the people of the United States;(2)in a democracy, intelligence activities must not only be legitimate, they must also be perceived as legitimate;(3)intelligence support to domestic-focused activities by the Armed Forces or Federal law enforcement components involved in responding to protests, including to monitor, assess, or otherwise track Americans who are taking to the streets or otherwise engaging in constitutionally protected activity within the United States, is inappropriate in all but the most extreme circumstances;(4)although all elements of the intelligence community are authorized under Executive Order 12333 to provide assistance to law enforcement that is not precluded by applicable law, activities that may be appropriate in the context of routine criminal investigations may nevertheless be inappropriate in the context of law enforcement response to protest or civil disturbances.(b)Notice requirementTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following new section:513.Notice of provision of support for Federal, State, local, or Tribal government response to civil disobedience or domestic civil disturbances(a)Notice requiredNot later than 72 hours before a covered agency provides support for any Federal, State, local, or Tribal government response to a civil disobedience or domestic civil disturbance, the head of the agency shall submit to the appropriate congressional committees and the covered recipients notice of the provision of such support.(b)Content of noticeNotice provided under subsection (a) with respect to the provision of support shall include each of the following:(1)The date on which the requested support was approved.(2)The entity requesting the support.(3)The type of support requested.(4)A detailed description of the support that the select agency intends to provide.(5)A brief description of the legal basis for providing the support.(6)If the provision of such support requires notice to be provided under section 1055(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), all the content of such notice.(7)Any other facts or circumstances that the head of the covered agency determines are relevant.(c)Public availability of noticeNot later than 72 hours after the date on which any notice is provided under subsection (a), the Director of National Intelligence shall make the notice publicly available on the internet website of the Director of National Intelligence and the internet website of the agency or agencies making the notification. If the notice is classified as provided under subsection (d), a redacted unclassified notice shall be made publicly available under this subsection.(d)Form of notice(1)In generalExcept as provided in paragraph (2), a notice under subsection (a) shall be submitted in unclassified form.(2)ExceptionIf the Director of National Intelligence makes a determination in writing that the protection of sources and methods requires that a notice under subsection (a) be classified, the notice may be submitted in classified form but shall be accompanied by a notice redacted to remove classified information. The authority to make a determination under this paragraph may not be delegated.(e)Emergency waiver authority(1)In generalThe Director of National Intelligence may waive the requirement to submit advance notice under subsection (a) if the Director determines that the support is to be provided in association with any Federal, State, local, or Tribal government response to—(A)armed insurrection;(B)an act of foreign terrorism;(C)an act of domestic terrorism;(D)a response to a natural disaster; or(E)another extreme circumstance constituting a grave threat.(2)NoticeIf the Director issues a waiver under paragraph (1), notice under subsection (a) shall be provided as soon as practicable after the provision of support and, in any event, no later than 48 hours after the provision of such support.(3)NondelegationThe authority to issue a waiver and the authority to make a determination under paragraph (1) may not be delegated.(f)Quarterly reports(1)In generalThe Director of National Intelligence shall submit to the appropriate congressional committees quarterly reports that include a description of any assistance provided by a covered agency to law enforcement authorities.(2)Contents of reportsEach report required under this subsection shall include, for each instance in which assistance was provided—(A)the date on which the assistance was requested;(B)the entity requesting the assistance;(C)the type of assistance requested;(D)detailed description of the assistance that the covered agency intends to or did provide;(E)a brief description of the legal basis for providing the assistance;(F)the date on which notice for such assistance was provided under subsection (a) and the date on which such notice was made publicly available under subsection (c); and(G)any other facts or circumstances that the Director determines are relevant.(3)Form of reportEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex.(g)DefinitionsIn this section:(1)The term covered agency means any element of the intelligence community.(2)The term civil disobedience means—(A)a protest, rally, march, demonstration; or(B)an active, professed refusal of a citizen to obey a law, demand, order, or command of a government.(3)The term domestic civil disturbance means any activity arising from a mass act (including a protest, demonstration, riot, or strike) in which the participants become hostile toward authority, including—(A)the exercise of first amendment rights by protesters;(B)violence or property destruction incident to protests; and(C)obstruction of publicly available spaces, including obstruction of roads or camping symbolically in public places.(4)The term support includes pre-deployment intelligence support provided to members of the Armed Forces responding or preparing to respond to a civil disobedience or domestic civil disturbance. (5)The term appropriate committees of Congress means—(A)the Permanent Select Committee on Intelligence and the Subcommittee on Defense of the Committee on Appropriations;(B)the Select Committee on Intelligence and the Subcommittee on Defense of the Committee on Appropriations of the Senate; and(C)in the case of support provided by a select agency within the Department of Defense, the Committees on Armed Services of the Senate and House of Representatives.(6)The term covered recipient means—(A)the Inspector General of the Intelligence Community;(B)the inspector general of the agency providing support; and(C)the Attorney General..(c)Clerical amendmentThe table of contents for the National Security Act of 1947 is amended by inserting after the item relating to section 512 the following new item:513. Notice of provision of support for Federal, State, local, or Tribal government response to civil disobedience or domestic civil disturbances..304.Notice of intelligence community engagement in activities pursuant to presidential emergency action documents(a)In generalIf any element of the intelligence community receives direction from the President to engage in any activity pursuant to a presidential emergency action document or an equivalent or successor document, the head of such element shall, not later than 72 hours before engaging in such activity, submit to the congressional intelligence committees a written notice under this section.(b)Contents of noticeA notice under subsection (a) with respect to any direction to engage in an activity, shall include each of the following:(1)A summary of the presidential emergency action document or equivalent document pursuant to which the activity is directed.(2)A detailed description of the activity or activities that the element of the intelligence community has been directed to undertake.(3)The date on which the President directed the element to undertake such activity.(4)An identification of any other government departments or agencies involved in the activity and a description of the roles of any such department or agency with respect to such activity.(c)Form of noticeA notice under this section shall be submitted in unclassified form, but may include a classified annex only to the extent necessary to protect against identified, specific threats to the national security of the United States.(d)Delay of noticeIf the head of an element of the intelligence community that is required to provide notice under subsection (a) determines it is necessary, and in the event of a specific threat to the national security of the United States caused by a national emergency, the head of the element may delay the submittal of such notice by a period not to exceed five days. If the head of an element delays the submittal of such notice under this subsection, the head shall advise the chair and ranking members of the congressional intelligence committees of the activity covered by the notice as soon as possible but not later than 24 hours after the element has commenced the activity.(e)Presidential emergency action documentIn this section, the term presidential emergency action document means—(1)each of the approximately 56 documents described as presidential emergency action documents in the budget justification materials for the Office of Legal Counsel of the Department of Justice submitted to Congress in support of the budget of the President for fiscal year 2018; and(2)any other pre-coordinated legal document in existence before, on, or after the date of the enactment of this Act that—(A)is designated as a presidential emergency action document; or(B)is designed to implement a presidential decision or transmit a presidential request when an emergency disrupts normal governmental or legislative processes.305.Requirement to buy certain satellite component from American sources(a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section:1109.Requirement to buy certain satellite component from American sources(a)RequirementBeginning January 1, 2021, except as provided in subsection (b), a covered element of the intelligence community may not award a contract for a national security satellite if the satellite uses a star tracker that is not produced in the United States, including with respect to both the software and the hardware of the star tracker.(b)ExceptionThe head of a covered element of the intelligence community may waive the requirement under subsection (a) if, on a case-by-case basis, the head certifies in writing to the congressional intelligence committees that—(1)there is no available star tracker produced in the United States that meets the mission and design requirements of the national security satellite for which the star tracker will be used;(2)the cost of a star tracker produced in the United States is unreasonable, based on a market survey; or(3)such waiver is necessary for the national security interests of the United States based on an urgent and compelling need.(c)DefinitionsIn this section:(1)Covered element of the intelligence communityThe term covered element of the intelligence community means an element of the intelligence community that is not an element of the Department of Defense.(2)National security satelliteThe term national security satellite means a satellite weighing over 400 pounds whose principle purpose is to support the national security or intelligence needs of the United States Government.(3)United StatesThe term United States means the several States, the District of Columbia, and the territories and possessions of the United States..(b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1108 the following new item:Sec. 1109. Requirement to buy certain satellite component from American sources..306.Limitation on construction of facilities to be used primarily by intelligence communitySection 602(a)(2) of the Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. 3304(a)(2)) is amended—(1)by striking $1,000,000 both places it appears and inserting $2,000,000; and(2)by striking the Director of National Intelligence shall submit a notification and inserting the head of such component, in coordination with and subject to the approval of the Director of National Intelligence, shall submit a notification.307.Intelligence community student loan repayment programs(a)Sense of CongressIt is the sense of Congress that—(1)student loan repayment programs are a crucial tool in attracting and retaining talented individuals to the intelligence community, particularly individuals from diverse backgrounds;(2)generous student loan repayment programs help the intelligence community compete with the private sector for talented employees; (3)departments and agencies containing elements of the intelligence community have authority to establish student loan repayment programs either under section 5379 of title 5, United States Code, or under the delegable authority of the Director of National Intelligence under section 102A(n)(1) of the National Security Act of 1947 (50 U.S.C. 3024(n)(1)); (4)although the Director should use the authority under such section 102A(n)(1) sparingly, and should be exceedingly sparing in delegating such authority to an element of the intelligence community, the Director should approve well-predicated requests for such authority in the student loan repayment context if an element of the intelligence community can articulate an impediment to establishing or enhancing a program under section 5379 of title 5, United States Code; and(5)student loan repayment programs established by an element of the intelligence community should provide flexibility to intelligence community employees, including employees who pursue loan-financed education in the middle of their careers or after the day on which they first become intelligence community employees.(b)Student loan repayment program standardsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, or a designee of the Director who is an employee of the Office of the Director of National Intelligence, shall establish minimum standards for the repayment of student loans of employees of elements of the intelligence community by such elements of the intelligence community.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the standards established under subsection (b). Such report shall include—(1)an explanation of why such minimum standards were established; and(2)how such standards advance the goals of—(A)attracting and retaining a talented intelligence community workforce;(B)competing with private sector companies for talented employees; and(C)promoting the development of a diverse workforce.(d)Failure To meet standardsNot later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community that does not meet such standards shall submit to the appropriate congressional committees a report containing an explanation for why such element does not meet such standards and an identification of any additional authority or appropriations required to for the element to meet such standards.(e)Submittal of regulations and policies to CongressNot later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community shall submit to the appropriate congressional committees a copy of all internal regulations and policies governing the student loan repayment program of that element as well as copies of such policies redacted to remove classified information.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Permanent Select Committee on Intelligence of the House of Representatives;(2)the Select Committee on Intelligence of the Senate;(3)with respect to an element of the intelligence community within the Department of Defense, the Committees on Armed Services of the Senate and House of Representatives;(4)with respect to an element of the intelligence community within the Department of Justice, the Committees on the Judiciary of the Senate and House of Representatives;(5)with respect to an element of the intelligence community within the Department of Homeland Security, the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives;(6)with respect to an element of the intelligence community within the Department of State, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives;(7)with respect to an element of the intelligence community within the Department of Energy, the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives; and(8)with respect to an element of the intelligence community within the Department of the Treasury, the Committee on Finance of the Senate and the Committee on Financial Services of the House of Representatives.(g)Form of reportsEach of the reports required under subsections (c) and (d) shall be submitted in unclassified form, but may contain a classified annex.308.Paid leave for a serious health condition(a)PurposeThe purpose of this section is to—(1)help the intelligence community recruit and retain a dynamic, multi-talented, and diverse workforce capable of meeting the security goals of the United States; and(2)establish best practices and processes for other elements of the Federal Government seeking to pursue similar policies.(b)Authorization of paid leave for a serious health condition for employees of elements of the intelligence community(1)In generalTitle III of the National Security Act of 1947 (50 U.S.C. 3071 et seq.) is amended by inserting after section 304 the following:305.Paid leave for a serious health condition(a)DefinitionsIn this section:(1)Paid serious health condition leaveThe term paid serious health condition leave means paid leave taken under subsection (b). (2)Serious health conditionThe term serious health condition has the meaning given the term in section 6381 of title 5, United States Code.(3)Son or daughterThe term son or daughter has the meaning given the term in section 6381 of title 5, United States Code.(b)Paid serious health condition leaveNotwithstanding any other provision of law, a civilian employee of an element of the intelligence community shall have available a total of 12 administrative workweeks of paid leave during any 12-month period for one or more of the following:(1)In order to care for the spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent has a serious health condition.(2)Because of a serious health condition that makes the employee unable to perform the functions of the employee's position.(c)Treatment of serious health condition leave requestNotwithstanding any other provision of law, an element of the intelligence community shall accommodate an employee’s leave schedule request under subsection (b), including a request to use such leave intermittently or on a reduced leave schedule, to the extent that the requested leave schedule does not unduly disrupt agency operations.(d)Rules relating to paid leaveNotwithstanding any other provision of law—(1)an employee of an element of the intelligence community may not be required to first use all or any portion of any unpaid leave available to the employee before being allowed to use paid serious health condition leave; and(2)paid serious health condition leave—(A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing element;(B)may not be considered to be annual or vacation leave for purposes of section 5551 or 5552 of title 5, United States Code, or for any other purpose;(C)if not used by the employee before the end of the 12-month period described in subsection (b) to which the leave relates, may not be available for any subsequent use and may not be converted into a cash payment;(D)may be granted only to the extent that the employee does not receive a total of more than 12 weeks of paid serious health condition leave in any 12-month period;(E)shall be used in increments of hours (or fractions thereof), with 12 administrative workweeks equal to 480 hours for employees of elements of the intelligence community with a regular full-time work schedule and converted to a proportional number of hours for employees of such elements with part-time, seasonal, or uncommon tours of duty; and(F)may not be used during off-season (nonpay status) periods for employees of such elements with seasonal work schedules.(e)Implementation(1)Consistency with serious health condition leave under title 5The Director of National Intelligence shall carry out this section in a manner consistent, to the extent appropriate, with the administration of leave taken under section 6382 of title 5, United States Code, for a reason described in subparagraph (C) or (D) of subsection (a)(1) of that section.(2)Implementation planNot later than 1 year after the date of enactment of this section, the Director of National Intelligence shall submit to the congressional intelligence committees an implementation plan that includes—(A)processes and procedures for implementing the paid serious health condition leave policies under subsections (b) through (d);(B)an explanation of how the implementation of subsections (b) through (d) will be reconciled with policies of other elements of the Federal Government, including the impact on elements funded by the National Intelligence Program that are housed within agencies outside the intelligence community;(C)the projected impact of the implementation of subsections (b) through (d) on the workforce of the intelligence community, including take rates, retention, recruiting, and morale, broken down by each element of the intelligence community; and(D)all costs or operational expenses associated with the implementation of subsections (b) through (d).(3)DirectiveNot later than 90 days after the Director of National Intelligence submits the implementation plan under paragraph (2), the Director of National Intelligence shall issue a written directive to implement this section, which directive shall take effect on the date of issuance.(f)Annual reportThe Director of National Intelligence shall submit to the congressional intelligence committees an annual report that—(1)details the number of employees of each element of the intelligence community who applied for and took paid serious health condition leave during the year covered by the report; and(2)includes updates on major implementation challenges or costs associated with paid serious health condition leave..(2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 304 the following:Sec. 305. Paid serious health condition leave..(c)ApplicabilitySection 305 of the National Security Act of 1947, as added by subsection (b), shall apply with respect to leave taken in connection with a serious health condition (as defined in subsection (a) of such section 305) that occurs or continues to exist on or after the date on which the Director of National Intelligence issues the written directive under subsection (e)(3) of such section 305.309.Requirements for certain employment activities by former intelligence officers and employees(a)Modifications to requirement(1)In generalSection 304 of the National Security Act of 1947 (50 U.S.C. 3073a) is amended to read as follows:304.Requirements for certain employment activities by former intelligence officers and employees(a)Temporary restrictionAn employee of an element of the intelligence community who occupies a covered intelligence position may not occupy a covered post-service position during the 30-month period following the date on which the employee ceases to occupy a covered intelligence position.(b)Covered post-Service employment reporting(1)RequirementThe head of each element of the intelligence community shall issue regulations requiring, as a condition of employment, each employee of such element occupying a covered intelligence position to sign a written agreement requiring the regular reporting of covered post-service employment to the head of such element.(2)Agreement elements(A)Reporting covered post-service employmentThe regulations required under paragraph (1) shall provide that an agreement contain provisions requiring each employee occupying a covered intelligence position to, during the 5-year period beginning on the date on which such employee ceases to occupy such covered intelligence position—(i)report covered post-service employment to the head of the element of the intelligence community that employed such employee in such covered intelligence position upon accepting such covered post-service employment; and(ii)annually (or more frequently if the head of such element considers it appropriate) report covered post-service employment to the head of such element.(B)Information includedEach report by an employee under subparagraph (A) shall include the following information:(i)The name of the employer.(ii)The foreign government, including the specific foreign individual, agency, or entity, for whom the covered post-service employment is being performed.(iii)The title and role of the covered post-service position.(iv)The nature of the services provided as part of the covered post-service employment.(v)All financial compensation and benefits received or promised for the covered post-service employment.(vi)A self-certification that none of the services provided as part of the covered post-service employment violate Federal law, infringe upon the privacy rights of United States persons, or constitute abuses of human rights.(c)Penalties(1)Criminal penaltiesA former employee who knowingly and willfully violates subsection (a) or who knowingly and willfully fails to make a required report under subsection (b) shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both. Each report under subsection (b) shall be subject to section 1001 of title 18, United States Code.(2)Security clearancesThe head of an element of the intelligence community shall revoke the security clearance of a former employee if the former employee knowingly and willfully fails to make a required report under subsection (b) or knowingly and willfully makes a false report under subsection.(d)TrainingThe head of each element of the intelligence community shall provide training on the reporting requirements under subsection (b) to each employee who ceases to occupy a covered intelligence position.(e)Annual reports(1)RequirementNot later than March 31 of each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on covered post-service employment occurring during the year covered by the report.(2)ElementsEach report under paragraph (1) shall include the following:(A)The number of former employees who occupy a covered post-service position, broken down by— (i)the name of the employer;(ii)the foreign government, including by the specific foreign individual, agency, or entity, for whom the covered post-service employment is being performed; and(iii)the nature of the services provided as part of the covered post-service employment.(B)A certification by the Director that—(i)each element of the intelligence community maintains adequate systems and processes for ensuring that former employees are submitting reports required under subsection (b);(ii)to the knowledge of the heads of the elements of the intelligence community, all former employees who occupy a covered post-service position are in compliance with this section;(iii)the services provided by former employees who occupy a covered post-service position do not—(I)pose a current or future threat to the national security of the United States; or(II)pose a counterintelligence risk; and(iv)the Director and the heads of such elements are not aware of any credible information or reporting that any individual described in clause (iii) has engaged in activities that violate Federal law, infringe upon the privacy rights of United States persons, or constitute abuses of human rights.(3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(f)NotificationIn addition to the annual reports under subsection (e), if a head of an element of the intelligence community determines that the circumstances described in either clause (iii) or (iv) of paragraph (2) of such subsection occur with respect to a former employee described in those clauses, the head shall notify the congressional intelligence committees of such determination by not later than 7 days after making such determination. The notification shall include the following:(1)The name of the former employee.(2)The name of the employer.(3)The foreign government, including the specific foreign individual, agency, or entity, for whom the covered post-service employment is being performed.(4)As applicable, a description of—(A)the risk to national security, the counterintelligence risk, or both; and(B)the activities that may violate Federal law, infringe upon the privacy rights of United States persons, or constitute abuses of human rights.(g)DefinitionsIn this section:(1)Covered intelligence positionThe term covered intelligence position means a position within an element of the intelligence community that, based on the level of access of a person occupying such position to information regarding sensitive intelligence sources or methods or other exceptionally sensitive matters, the head of such element determines should be subject to the requirements of this section.(2)Covered post-service employmentThe term covered post-service employment means direct or indirect employment by, representation of, or any provision of advice or services relating to national security, intelligence, the military, or internal security to the government of a foreign country or any company, entity, or other person whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized, in whole or in major part, by any government of a foreign country.(3)Covered post-service positionThe term covered post-service position means a position of employment described in paragraph (2).(4)EmployeeThe term employee, with respect to an employee occupying a covered intelligence position, includes an officer or official of an element of the intelligence community, a contractor of such an element, a detailee to such an element, or a member of the Armed Forces assigned to such an element.(5)Former employeeThe term former employee means an individual—(A)who was an employee occupying a covered intelligence position; and(B)who is subject to the requirements under subsections (a) or (b).(6)Government of a foreign countryThe term government of a foreign country has the meaning given the term in section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e))..(2)Revised regulations(A)SubmissionNot later than 90 days after the date of the enactment of this Act, the head of each element of the intelligence community shall submit to the congressional intelligence committees updated regulations issued under such section 304, as amended by paragraph (1).(B)CertificationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees—(i)a written certification for each head of an element of the intelligence community who has issued the updated regulations under such section 304, as amended by paragraph (1); and(ii)for each head of an element of the intelligence community who has not issued such updated regulations, an explanation for the failure to issue such updated regulations.(3)Initial reportIn the first report submitted by the Director of National Intelligence under subsection (e) of such section 304, as amended by paragraph (1), the Director shall include an assessment of the licensing requirements under the Arms Export Control Act (22 U.S.C. 2751 et seq.) and recommendations with respect to strengthening the activities regulated under such section 304.(b)Clerical amendmentThe table of sections at the beginning of such Act is amended by striking the item relating to section 304 and inserting the following new item:Sec. 304. Requirements for certain employment activities by former intelligence officers and employees..IVMatters relating to elements of the intelligence community401.Clarification of authority of National Reconnaissance OfficeSection 106A of the National Security Act of 1947 (50 U.S.C. 3041a) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)Clarification of authorityThe Director of National Intelligence may not transfer any element of the National Reconnaissance Office to the Space Force. Nothing in chapter 908 of title 10, United States Code, shall affect the authorities, duties, or responsibilities of the Director of the National Reconnaissance Office, including with respect to the authority of the Director to operate a unified organization to carry out the research, development, test, evaluation, acquisition, launch, deployment, and operations of overhead reconnaissance systems and related data processing facilities of the National Reconnaissance Office..402.Establishment of Office of the Ombudsman for Analytic Objectivity(a)Office of the Ombudsman for Analytic ObjectivityThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by adding at the end the following:24.Office of the Ombudsman for Analytic Objectivity(a)EstablishmentThere is established in the Agency an Office of the Ombudsman for Analytic Objectivity (in this section referred to as the Office), which shall be headed by an Ombudsman. The Ombudsman shall be appointed by the Director from among the senior staff officers of the Agency.(b)Duties and responsibilitiesThe Ombudsman shall—(1)on an annual basis, conduct a survey of analytic objectivity among officers and employees of the Agency;(2)implement a procedure by which any officer or employee of the Agency may submit to the Office a complaint alleging politicization, bias, lack of objectivity, or other issues relating to a failure of tradecraft in analysis conducted by the Agency;(3)except as provided in paragraph (4), upon receiving a complaint submitted pursuant to paragraph (2), take reasonable action to investigate the complaint, make a determination as to whether the incident described in the complaint involved politicization, bias, or lack of objectivity, and prepare a report that—(A)summarizes the facts relevant to the complaint;(B)documents the determination of the Ombudsman with respect to the complaint; and(C)contains a recommendation for remedial action;(4)if a complaint submitted pursuant to paragraph (2) alleges politicization, bias, or lack of objectivity in the collection of intelligence information, refer the complaint to the official responsible for supervising collection operations of the Agency; and(5)continuously monitor changes in areas of analysis that the Ombudsman determines involve a heightened risk of politicization, bias, or lack of objectivity, to ensure that any change in the analytic line arises from proper application of analytic tradecraft and not as a result of politicization, bias, or lack of objectivity.(c)Reports(1)On an annual basis, the Ombudsman shall submit to the intelligence committees a report on the results of the survey conducted pursuant to subsection (b)(1) with respect to the most recent fiscal year.(2)On an annual basis, the Ombudsman shall submit to the intelligence committees a report that includes—(A)the number of complaints of submitted pursuant to subsection (b)(2) during the most recent fiscal year; and(B)a description of the nature of such complaints, the actions taken by the Office or any other relevant element or component of the Agency with respect to such complaints, and the resolution of such complaints.(3)On a quarterly basis, the Ombudsman shall submit to the intelligence committees a report that includes—(A)a list of the areas of analysis monitored during the most recent calendar quarter pursuant to subsection (b)(5); and(B)a brief description of the methods by which the Office has conducted such monitoring.(d)Intelligence committees definedIn this section, the term intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate..(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the Ombudsman for Analytic and Collection Objectivity of the Central Intelligence Agency shall be deemed to be a reference to the Office of the Ombudsman for Analytic Objectivity of the Central Intelligence Agency established by section 24(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.), as added by subsection (a).(c)Report on surveys for fiscal years 2018 and 2019Not later than 10 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees any reports previously prepared by the Ombudsman for Analytic and Collection Objectivity with respect to the surveys of analytic objectivity conducted for fiscal years 2018 and 2019.403.Placement on the Executive Schedule for Department of Defense directors of the National Security Agency and the National Reconnaissance Office(a)In generalSection 5314 of title 5, United States Code, is amended by inserting after the item relating to the Executive Secretary, National Space Council the following new items:Director of the National Security Agency.Director of the National Reconnaissance Office..(b)ApplicationThe amendment made by subsection (a) shall apply with respect to—(1)any individual who is appointed to serve as the Director of the National Security Agency on or after the date of the enactment of this Act; and(2)any individual who is appointed to serve as the Director of the National Reconnaissance Office on or after the date of the enactment of this Act.404.Expansion of personnel management authority to attract experts in science and engineeringSection 1599h of title 10, United States Code, is amended—(1)in subsection (a), by adding at the end the following new paragraph:(7)NGAThe Director of the National Geospatial-Intelligence Agency may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for research and development projects and to enhance the administration and management of the Agency.;(2)in subsection (b)(1)—(A)in subparagraph (E), by striking ; and;(B)in subparagraph (F), by striking the semicolon and inserting ; and; and(C)by adding at the end the following new subparagraph:(G)in the case of the National Geospatial-Intelligence Agency, appoint individuals to a total of not more than 7 positions in the Agency, of which not more than 2 such positions may be positions of administration or management in the Agency;; and(3)in subsection (c)(2), by striking or the Joint Artificial Intelligence Center and inserting the Joint Artificial Intelligence Center, or the National Geospatial-Intelligence Agency.405.Special access programs: congressional oversightSection 119 of title 10, United States Code, is amended—(1)by striking subsection (g) and inserting the following new subsection:(g)In this section, the term appropriate congressional committees means the following:(1)The Committee on Armed Services and the Committee on Appropriations, and the Defense Subcommittee of the Committee on Appropriations, of the Senate.(2)The Committee on Armed Services and the Committee on Appropriations, and the Subcommittee on Defense of the Committee on Appropriations, of the House of Representatives.(3)With respect to a special access program or a new special access program covered by a report or notification under this section that the Secretary of Defense determines to be an intelligence or intelligence-related special access program, and with respect to any other special access program or new special access program covered by a report or notification under this section or any other matters that the Secretary determines appropriate, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.; and(2)by striking defense committees each place it appears and inserting appropriate congressional committees.406.Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel of the National Security AgencyThe National Security Agency Act of 1959 (50 U.S.C. 3601 et seq.) is amended by adding at the end the following new section:21.Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel(a)EstablishmentThe Director of the National Security Agency shall establish an honorary award for the recognition of female personnel of the National Security Agency for distinguished career contributions in support of the mission of the Agency as civilian employees or members of the Armed Forces assigned to the Agency. The award shall be known as the Senior Chief Petty Officer Shannon Kent Award and shall consist of a design determined appropriate by the Director.(b)AwardThe Director shall award the Senior Chief Petty Officer Shannon Kent Award to female civilian employees, members of the Armed Forces, or former civilian employees or members, whom the Director determines meet the criteria under subsection (a)..407.Department of Homeland Security intelligence and cybersecurity diversity fellowship program(a)ProgramSubtitle D of title XIII of the Homeland Security Act of 2002 (5 U.S.C. 3301 note et seq.) is amended by adding at the end the following new section:1333.Intelligence and cybersecurity diversity fellowship program(a)ProgramThe Secretary shall carry out an intelligence and cybersecurity diversity fellowship program (in this section referred to as the Program) under which an eligible individual may—(1)participate in a paid internship at the Department that relates to intelligence, cybersecurity, or some combination thereof;(2)receive tuition assistance from the Secretary; and(3)upon graduation from an institution of higher education and successful completion of the Program (as defined by the Secretary), receive an offer of employment to work in an intelligence or cybersecurity position of the Department that is in the excepted service.(b)EligibilityTo be eligible to participate in the Program, an individual shall—(1)be a citizen of the United States; and(2)as of the date of submitting the application to participate in the Program—(A)have a cumulative grade point average of at least 3.2 on a 4.0 scale; and(B)be a sophomore, junior, or senior at—(i)a historically Black college or university or a minority-serving institution; or(ii)an institution of higher education that is not a historically Black college or university or a minority-serving institution and be an active participant in a minority-serving organization of such institution.(c)Direct hire authorityIf an individual who receives an offer of employment under subsection (a)(3) accepts such offer, the Secretary shall appoint, without regard to provisions of subchapter I of chapter 33 of title 5, United States Code, (except for section 3328 of such title) such individual to the position specified in such offer.(d)Reports(1)ReportsNot later than 1 year after the date of the enactment of this section, and on an annual basis thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the Program.(2)MattersEach report under paragraph (1) shall include, with respect to the most recent year, the following:(A)A description of outreach efforts by the Secretary to raise awareness of the Program among institutions of higher education in which eligible individuals are enrolled.(B)Information on specific recruiting efforts conducted by the Secretary to increase participation in the Program.(C)The number of individuals participating in the Program, listed by the institution of higher education in which the individual is enrolled at the time of participation, and information on the nature of such participation, including on whether the duties of the individual under the Program relate primarily to intelligence or to cybersecurity.(D)The number of individuals who accepted an offer of employment under the Program and an identification of the element within the Department to which each individual was appointed.(e)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate.(2)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code.(3)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))..(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 1332 the following new item:Sec. 1333. Intelligence and cybersecurity diversity fellowship program..408.Climate Security Advisory Council and Climate Security Intelligence Center(a)Climate Security Advisory Council(1)Repeal of sunsetSection 120 of the National Security Act of 1947 (50 U.S.C. 3060) is amended by striking subsection (d) and redesignating subsection (e) as subsection (d).(2)Technical amendmentSubsection (c)(4) of such section is amended by striking security indicators and inserting intelligence indications.(b)Plan for Climate Security Intelligence CenterNot later than 180 days after the date of the enactment of this Act, the chair of the Climate Security Advisory Council established under section 120 of the National Security Act of 1947 (50 U.S.C. 3060) shall submit to the congressional intelligence committees a written plan to permanently establish within the Office of the Director of National Intelligence a Climate Security Intelligence Center (to be headed by a Director appointed by the Director of National Intelligence) to fulfil each of the duties described in subsection (c). Such plan shall include the following:(1)Recommendations for the Center, developed based on findings by the Climate Security Advisory Council in carrying out its duties and responsibilities, that relate to—(A)the scope of the mission, duties, responsibilities, and functions of the Center;(B)the composition and staffing of the Center with personnel from agencies of the Federal Government, including through the detail of nonintelligence community personnel to the Center; and(C)approaches to data-sharing, information exchanges, and other types of collaboration (at the appropriate level of classification), on matters relating to climate security and environmental science between the Center and—(i)elements of the Federal Government that are not elements of the intelligence community; and(ii)other key stakeholders in the scientific enterprise of the United States, including institutions of higher education, Federal research laboratories (including the national security laboratories), private industry, and nonprofit research organizations.(2)A proposed process for transferring from the Climate Security Advisory Council to the Center the functions currently carried out by such Council, including a timeline for the transfer and a statement on the feasibility of establishing the Center and completing the transfer by the end of 2022.(3)A request for any resources, facilities, personnel, or authorities that the Climate Security Advisory Council determines necessary to ensure that, upon establishment, the Center and its Director may fulfil the duties described in subsection (c).(c)DutiesThe duties described in this subsection are the following:(1)To serve as the primary organization within the intelligence community for—(A)analyzing climate security threats and the climate influence of the United States; and (B)identifying and disseminating climate intelligence indications and warnings.(2)To assess and identify best practices in the analysis of climate security, including identifying publicly available information and clandestinely collected intelligence that enables such analysis. (3)To assess and identify best practices with respect to prior efforts of the intelligence community to analyze climate security, including—(A)the Measurements of Earth Data for Environmental Analysis program of the Central Intelligence Agency; (B)the Center on Climate Change and National Security of the Central Intelligence Agency; and (C)climate security-related activities of the Director of National Intelligence.(4)To use the best practices identified under paragraphs (2) and (3) to inform the work of the Climate Security Intelligence Center. (5)To consult, as appropriate, with other elements of the intelligence community and Federal agencies to avoid duplication of existing efforts.(6)To carry out any functions transferred pursuant to the process proposed in subsection (b)(2).(7)To perform such other duties as the Director of National Intelligence shall specify.(d)Study on advisory council model for strategic or transnational threats(1)StudyThe Director of National Intelligence, in coordination with the heads of other elements of the intelligence community determined appropriate by the Director, shall conduct a study on the effectiveness of the Climate Security Advisory Council as a potential model for future advisory councils that—(A)focus on optimizing the collection and analysis of intelligence relating to strategic or transnational threats to the national security of the United States (including threats posed by disease outbreaks, pandemics, or other global health threats); and(B)are composed of elements of the intelligence community and relevant elements of the Federal Government that are not elements of the intelligence community.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report containing the findings of the study under paragraph (1).(e)DefinitionsIn this section:(1)Climate securityThe term climate security means the effects of climate change on the following:(A)The national security of the United States.(B)Infrastructure that enhances the national security of the United States, including—(i)military installations, Department of Defense facilities, intelligence community facilities, and other physical facilities that contribute to or otherwise support operations of the intelligence community or the Department of Defense; and (ii)critical infrastructure of the United States (as defined in subsection (e) of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e))). (C)Subnational, national, regional, and global politics, governance, and political stability. (D)The security of allies and partners of the United States. (E)Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war. (2)Climate influence of the United StatesThe term climate influence of the United States means the global influence and leadership of the United States with respect to the climate policies of other countries, international organizations, and transnational groups. (3)Climate intelligence indications and warningsThe term climate intelligence indications and warnings means climate security developments with the potential to—(A)imminently and substantially alter the political stability or degree of human security in a state or region; or(B)threaten the United States, the military, political, or economic interests of allies or coalition partners of the United States, or citizens of the United States abroad.VInspectors General of elements of the intelligence community and protection of whistleblowers501.Independence of Inspectors General of the intelligence community(a)In generalThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by adding at the end the following new title:XIIMatters regarding Inspectors General of elements of the intelligence communityAInspectors General1201.Independence of inspectors general(a)RemovalA covered Inspector General may be removed from office only by the President. The President may remove a covered Inspector General only for any of the following grounds:(1)Permanent incapacity.(2)Inefficiency.(3)Neglect of duty.(4)Malfeasance.(5)Conviction of a felony or conduct involving moral turpitude.(6)Substantial violations of laws, rules, or regulations.(7)Gross mismanagement.(8)Gross waste of funds.(9)Abuse of authority.(b)Administrative leaveA covered Inspector General may be placed on administrative leave only by the President. The President may place a covered Inspector General on administrative leave only for any of the grounds specified in subsection (a).(c)NotificationThe President may not remove a covered Inspector General under subsection (a) or place a covered Inspector General on administrative leave under subsection (b) unless—(1)the President transmits in writing to the congressional intelligence committees a notification of such removal or placement, including a detailed explanation of the grounds for such removal or placement and the evidence supporting such grounds; and(2)with respect to the removal of a covered Inspector General, a period of 30 days elapses following the date of such transmittal.(d)ReportNot later than 30 days after the date on which the President notifies a covered Inspector General of being removed under subsection (a) or placed on administrative leave under subsection (b), the office of that Inspector General shall submit to the congressional intelligence committees a report identifying—(1)each complaint, investigation, inspection, audit, or other review or inquiry, including any information, allegation, or complaint reported to the Attorney General in accordance with section 535 of title 28, United States Code, that the Inspector General was working on as of the date of such removal or placement; and (2)the status of each such complaint, investigation, inspection, audit, or other review or inquiry.(e)Rule of constructionNothing in this section shall be construed to prohibit a personnel action of a covered Inspector General otherwise authorized by law, other than transfer or removal.(f)DefinitionsIn this section:(1)Administrative leaveThe term administrative leave includes any other type of paid or unpaid non-duty status.(2)Covered Inspector GeneralThe term covered Inspector General includes an individual performing the functions and duties of a covered Inspector General in an acting capacity..(b)DefinitionSection 3 of such Act (50 U.S.C. 3003) is amended by adding at the end the following new paragraph:(8)The term covered Inspector General means each Inspector General of an element of the intelligence community, including the Inspector General of the Intelligence Community..(c)Clerical amendmentsThe table of sections at the beginning of the National Security Act of 1947 is amended by adding after the items relating to title XI the end the following new items:Title XII—Matters regarding Inspectors General of elements of the intelligence community Subtitle A—Inspectors General Sec. 1201. Independence of inspectors general..502.Designation of acting inspectors general of the intelligence community in cases of vacancies(a)In generalTitle XII of the National Security Act of 1947, as added by section 501, is amended by inserting after section 1201 the following new section:1203.Designation of acting Inspectors General of the intelligence community in cases of vacancies(a)DesignationIf a covered Inspector General dies, resigns, is removed from office, or is otherwise unable to perform the functions and duties of the office of that Inspector General, the President may only direct an individual specified in subsection (b) to perform the functions and duties of that Inspector General in an acting capacity until an individual is appointed by the President, by and with the advice and consent of the Senate, to serve as Inspector General.(b)Individuals who can serve in acting capacityThe following individuals may serve as an acting Inspector General pursuant to subsection (a):(1)The individual who holds the most senior position in that Office of the Inspector General as a career appointee in the Senior Intelligence Service, the Senior National Intelligence Service, or other applicable senior executive service.(2)An individual who is serving as an inspector general of another department, agency, or other element of the Federal Government whose appointment to that position was made by the President, by and with the advice and consent of the Senate..(b)Clerical amendmentThe table of sections at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1201, as added by section 501, the following new item:Sec. 1203. Designation of acting Inspectors General of the intelligence community in cases of vacancies..503.Authority of inspectors general of the intelligence community to determine matters of urgent concern(a)Determination(1)In generalTitle XII of the National Security Act of 1947, as added by section 501, is amended by inserting after section 1203, as added by section 502, the following new section:1205.Determination of matters of urgent concern(a)DeterminationEach covered Inspector General shall have sole authority to determine whether any complaint or information reported to the Inspector General is a matter of urgent concern. Such determination is final and conclusive.(b)Foreign interference in electionsIn addition to any other matter which is considered an urgent concern pursuant to section 103H(k)(5)(G), section 17(d)(5)(G) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)(G)), or other applicable provision of law, the term urgent concern includes a serious or flagrant problem, abuse, violation of law or Executive order, or deficiency relating to foreign interference in elections in the United States..(2)Clerical amendmentThe table of sections at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1203, as added by section 502, the following new item:Sec. 1205. Determination of matters of urgent concern..(b)Conforming amendments(1)Intelligence communitySection 103H(k)(5)(G) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)(G)) is amended by striking In this paragraph and inserting In accordance with section 1205, in this paragraph.(2)Central Intelligence AgencySection 17(d)(5)(G) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)(G)) is amended by striking In this paragraph and inserting In accordance with section 1205 of the National Security Act of 1947, in this paragraph.(c)Reports on unresolved differencesParagraph (3) of section 103H(k) of the National Security Act of 1947 (50 U.S.C. 3033(k)) is amended by adding at the end the following new subparagraph:(C)With respect to each report submitted pursuant to paragraph (A)(i), the Inspector General shall include in the report, at a minimum—(i)a general description of the unresolved differences, the particular duties or responsibilities of the Inspector General involved, and, if such differences relate to a complaint or information under paragraph (5), a description of the complaint or information and the entities or individuals identified in the complaint or information; and(ii)to the extent such differences can be attributed not only to the Director but also to any other official, department, agency, or office within the executive branch, or a component thereof, the titles of such official, department, agency, or office..(d)Clarification of role of Director of National IntelligenceSection 102A(f)(1) of (50 U.S.C. 3024(f)(1)) is amended—(1)by redesignating subparagraph (B) as subparagraph (C); and(2)by inserting after subparagraph (A) the following new subparagraph:(B)The authority of the Director of National Intelligence under subparagraph (A) includes coordinating and supervising activities undertaken by elements of the intelligence community for the purpose of protecting the United States from any foreign interference in elections in the United States..504.Limitation on sharing of intelligence community whistleblower complaints with persons named in such complaints(a)In generalTitle XII of the National Security Act of 1947, as added by section 501, is further amended by inserting after section 1205, as added by section 503, the following new subtitle:BProtections for whistleblowers1223.Limitation on sharing of intelligence community whistleblower complaints with persons named in such complaints(a)In generalIt shall be unlawful for any employee or officer of the Federal Government to knowingly and willfully share any whistleblower disclosure information with any individual named as a subject of the whistleblower disclosure and alleged in the disclosure to have engaged in misconduct, unless—(1)the whistleblower consented, in writing, to such sharing before the sharing occurs;(2)a covered Inspector General to whom such disclosure is made—(A)determines that such sharing is unavoidable and necessary to advance an investigation, audit, inspection, or evaluation by the Inspector General; and(B)notifies the whistleblower of such sharing before the sharing occurs; or(3)an attorney for the Government—(A)determines that such sharing is unavoidable and necessary to advance an investigation by the attorney; and(B)notifies the whistleblower of such sharing before the sharing occurs.(b)PenaltyAny person who violates subsection (a) shall be fined in accordance with title 18, United States Code, imprisoned for not more than 2 years, or both.(c)Whistleblower disclosure information definedIn this section, the term whistleblower disclosure information means, with respect to a whistleblower disclosure—(1)the disclosure;(2)confirmation of the fact of the existence of the disclosure; or(3)the identity, or other identifying information, of the whistleblower who made the disclosure.. (b)Technical and clerical amendments(1)TransferThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended as follows:(A)Section 1104 is—(i)transferred to title XII of such Act, as added by section 501;(ii)inserted before section 1223 of such Act, as added by this section; and(iii)redesignated as section 1221.(B)Section 1106 is—(i)amended by striking section 1104 each place it appears and inserting section 1221; (ii)transferred to title XII of such Act, as added by section 501;(iii)inserted after section 1223 of such Act, as added by this section; and(iv)redesignated as section 1225.(2)Clerical amendmentsThe table of sections at the beginning of the National Security Act of 1947 is amended—(A)by striking the items relating to section 1104 and section 1106; and(B)by inserting after the item relating to section 1205 the following new items:Subtitle B—Protections for whistleblowers Sec. 1221. Prohibited personnel practices in the intelligence community. Sec. 1223. Limitation on sharing of intelligence community whistleblower complaints with persons named in such complaints. Sec. 1225. Inspector General external review panel..(c)DefinitionsSection 3 of such Act (50 U.S.C. 3003), as amended by section 501, is further amended by adding at the end the following new paragraphs:(9)The term whistleblower means a person who makes a whistleblower disclosure.(10)The term whistleblower disclosure means a disclosure that is protected under section 1221 of this Act or section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j))..(d)Conforming amendmentSection 5331 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–92; 50 U.S.C. 3033 note) is amended by striking section 1104 of the National Security Act of 1947 (50 U.S.C. 3234) and inserting section 1221 of the National Security Act of 1947.505.Disclosures to Congress(a)In generalTitle XII of the National Security Act of 1947, as added by section 501, is further amended by inserting after section 1225, as designated by section 504(b), the following new section:1227.Procedures regarding disclosures to Congress(a)Guidance(1)Obligation to provide security direction upon requestUpon the request of a whistleblower, the head of the relevant element of the intelligence community, acting through the covered Inspector General for that element, shall furnish on a confidential basis to the whistleblower information regarding how the whistleblower may directly contact the congressional intelligence committees, in accordance with appropriate security practices, regarding a complaint or information of the whistleblower pursuant to section 103H(k)(5)(D) or other appropriate provision of law.(2)NondisclosureUnless a whistleblower who makes a request under paragraph (1) provides prior consent, a covered Inspector General may not disclose to the head of the relevant element of the intelligence community—(A)the identity of the whistleblower; or(B)the element at which such whistleblower is employed, detailed, or assigned as a contractor employee.(b)Oversight of obligationIf a covered Inspector General determines that the head of an element of the intelligence community denied a request by a whistleblower under subsection (a), directed the whistleblower not to contact the congressional intelligence committees, or unreasonably delayed in providing information under such subsection, the covered Inspector General shall notify the congressional intelligence committees of such denial, direction, or unreasonable delay.(c)Permanent security officerThe head of each element of the intelligence community may designate a permanent security officer in the element to provide to whistleblowers the information under subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1225, as added by section 504(b), the following new item:Sec. 1227. Procedures regarding disclosures to Congress..(c)Conforming amendmentSection 103H(k)(5)(D)(i) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)(D)(i)) is amended by adding at the end the following: The employee may request information pursuant to section 1227 with respect to contacting such committees..506.Prohibition against disclosure of whistleblower identity as reprisal against whistleblower disclosure by employees and contractors in intelligence community(a)In generalParagraph (3) of subsection (a) of section 1221 of the National Security Act of 1947, as designated by section 504(b)(1)(A), is amended—(1)in subparagraph (I), by striking ; or and inserting a semicolon;(2)by redesignating subparagraph (J) as subparagraph (K); and(3)by inserting after subparagraph (I) the following:(J)a knowing and willful disclosure revealing the identity or other personally identifiable information of such employee or such contractor employee without the express written consent of such employee or such contractor employee or if the Inspector General determines it is necessary for the exclusive purpose of investigating a complaint or information received under section 8H of the Inspector General Act of 1978 (5 U.S.C. App. 8H); or.(b)Applicability to detaileesSuch subsection is amended by adding at the end the following:(5)EmployeeThe term employee, with respect to an agency or a covered intelligence community element, includes an individual who has been detailed to such agency or covered intelligence community element..(c)Private right of action for unlawful disclosure of whistleblower identitySubsection (d) of such section is amended to read as follows:(d)Enforcement(1)In generalExcept as otherwise provided in this subsection, the President shall provide for the enforcement of this section.(2)Private right of action for unlawful, willful disclosure of whistleblower identityIn a case in which an employee of an agency, or other employee or officer of the Federal Government, takes a personnel action described in subsection (a)(3)(J) against an employee of a covered intelligence community element as a reprisal in violation of subsection (b) or in a case in which a contractor employee takes a personnel action described in such subsection against another contractor employee as a reprisal in violation of subsection (c), the employee or contractor employee against whom the personnel action was taken may bring a private action for all appropriate remedies, including injunctive relief and compensatory and punitive damages, against the employee or contractor employee who took the personnel action, in a Federal district court of competent jurisdiction within 180 days of when the employee or contractor employee first learned of or should have learned of the violation..507.Conforming amendments and coordination with other provisions of law(a)Intelligence CommunityParagraph (4) of section 103H(c) of the National Security Act of 1947 (50 U.S.C. 3033(c)) is amended to read as follows:(4)The provisions of title XII shall apply to the Inspector General with respect to the removal of the Inspector General, a vacancy in the position of the Inspector General, and any other matter relating to the Inspector General as specifically provided for in such title..(b)Central Intelligence AgencyParagraph (6) of section 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(b)) is amended to read as follows:(6)The provisions of title XII of the National Security Act of 1947 shall apply to the Inspector General with respect to the removal of the Inspector General, a vacancy in the position of the Inspector General, and any other matter relating to the Inspector General as specifically provided for in such title..(c)Other elements(1)In generalTitle XII of the National Security Act of 1947, as added by section 501, is further amended by inserting after section 1205, as added by section 503, the following new section:1207.Coordination with other provisions of lawNo provision of law that is inconsistent with any provision of this title shall be considered to supersede, repeal, or otherwise modify a provision of this title unless such other provision of law specifically cites a provision of this title in order to supersede, repeal, or otherwise modify that provision of this title..(2)Clerical amendmentThe table of sections at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1205, as added by section 503, the following new item:Sec. 1207. Coordination with other provisions of law..508.SeverabilityIf any provision of this title, any amendment made by this title, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the title, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby.VIMatters relating to emerging technologies601.Modifications to duties of Director of Science and Technology(a)ModificationsSection 103E of the National Security Act of 1947 (50 U.S.C. 3030) is amended to read as follows:103E.Director of Science and Technology(a)Director of Science and Technology(1)Director of Science and TechnologyThere is a Director of Science and Technology within the Office of the Director of National Intelligence who shall be appointed by and shall report directly to the Director of National Intelligence.(2)Qualifications for appointmentThe Director of Science and Technology shall be appointed from among Federal employees and shall have a professional background and experience appropriate for the duties of the Director of Science and Technology.(3)ResponsibilitiesThe Director of Science and Technology shall be responsible for—(A)leading the strategic vision for and prioritization of covered activities of the intelligence community; and(B)providing science and technological expertise for intelligence analyses conducted by the intelligence community with respect to covered activities of foreign adversaries, as requested.(b)DutiesThe Director of Science and Technology shall—(1)act as the primary advisor to the Director of National Intelligence regarding the science and technology of the intelligence community;(2)chair the National Intelligence Science and Technology Committee under subsection (c);(3)have access to any information relating to covered activities of the intelligence community;(4)assist the Director of National Intelligence in developing elements of the budget of the Office of the Director of National Intelligence and the intelligence community that relate to—(A)covered activities of the intelligence community; or(B)covered activities of foreign adversaries;(5)on behalf of the Director of National Intelligence—(A)lead the development and oversee the planning of a long-term strategy for covered activities of the intelligence community; and(B)lead the prioritization of such activities;(6)share knowledge to help ensure that the intelligence community has the scientific and technological expertise necessary to fulfill national and military intelligence priorities relating to the progress of foreign adversaries in covered activities; and(7)perform other such duties as may be assigned by the Director of National Intelligence or specified by law.(c)National Intelligence Science and Technology Committee(1)CommitteeThere is within the Office of the Director of Science and Technology a National Intelligence Science and Technology Committee, which shall be chaired by the Director of Science and Technology.(2)CompositionThe Committee shall be composed of one representative from each element of the intelligence community, who is—(A)the principal science and technology advisor to the head of the element; or(B)an appropriate senior official designated by the head of the element.(3)CoordinationThe Committee shall coordinate the covered activities of the intelligence community, including by—(A)identifying gaps in authorities or resources that impact the ability of the intelligence community to advance such activities;(B)assisting the Director of Science and Technology in developing recommendations for the Director of National Intelligence on the prioritization of such activities;(C)assisting the Director of Science and Technology in identifying changes to existing programs and resources necessary for the advancement of such activities;(D)developing and maintaining a centralized process by which the Committee may—(i)document the scientific and technological needs of each element of the intelligence community;(ii)document any anticipated or planned projects, programs, or related activities to address such needs; and(iii)provide information and regular updates to other members of the Committee on ongoing covered activities of the intelligence community and related projects and programs (including information and updates on work sponsored at federally funded research and development centers), in order to avoid duplicative efforts among the elements of the intelligence community; and(E)maintaining comprehensive and persistent visibility into capabilities, assets, and talents in science, technology, or engineering that—(i)are available to the intelligence community at federally funded research and development centers; and(ii)may address the needs documented pursuant to subparagraph (D)(i).(4)Intelligence analysesThe Committee may provide scientific and technological expertise and advice on analyses conducted by the intelligence community on scientific and technological research and development achievements of foreign adversaries that affect the national security of the United States, including by—(A)coordinating with (and deconflicting with as appropriate) the National Intelligence Officer for Science and Technology of the Office of the Director of National Intelligence with respect to threats posed by such achievements;(B)identifying investments and advancements made by foreign adversaries in pursuit of such achievements and communicating the identifications to policymakers and the Armed Forces of the United States;(C)providing intelligence to assist national and military customers in identifying and prioritizing technically and operationally feasible applications of such achievements;(D)advising policymakers and the Armed Forces of the United States on vulnerabilities of the United States that may be revealed, exploited, or otherwise implicated by foreign adversaries through such achievements; and(E)collaborating with the heads of components of elements of the intelligence community, including the Open Source Enterprise and the Department of Defense Open Source Council (or any related successor component) and other appropriate entities, to analyze and exploit open-source science and technology intelligence.(d)Reports(1)SubmissionOn an annual basis, the Director of National Intelligence shall submit to the congressional intelligence committees—(A)a report on the efforts of the National Intelligence Science and Technology Committee; and(B)a report that—(i)addresses the status of covered activities of the intelligence community, including any advancements made with respect to such activities; and(ii)includes a submission from the head of each element of the intelligence community describing any covered activities sponsored by that element at a federally funded research and development center during the most recent calendar year.(2)FormThe report under paragraph (1)(C) shall be submitted in classified form.(e)DefinitionsIn this section:(1)Covered activitiesThe term covered activities means scientific and technological research and development activities.(2)Open-source science and technology intelligenceThe term open-source science and technology intelligence means information of intelligence value regarding scientific and technological developments that appears in print or electronic form, including radio, television, newspapers, journals, the internet, commercial databases, videos, graphics, drawings, or any other publicly available source..(b)Initial reports(1)Report on effortsNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall submit the first report under section 103E(d)(1)(A) of the National Security Act of 1947, as amended by subsection (a).(2)Reports on assessment and covered activitiesNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit the first reports under subparagraphs (B) and (C) of section 103E(d)(1) of the National Security Act of 1947, as amended by subsection (a).602.Annual reports on research and development for scientific and technological advancements(a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 305, is amended by adding at the end the following new section:1110.Annual reports on research and development for scientific and technological advancements(a)RequirementOn an annual basis, the Director of National Intelligence shall submit to the appropriate congressional committees a report on research and development activities conducted by adversaries of the United States regarding scientific and technological advancements.(b)FormThe report under subsection (a) shall be submitted in classified form.(c)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means the following:(1)The Permanent Select Committee on Intelligence and the Committee on Armed Services of the House of Representatives.(2)The Select Committee on Intelligence and the Committee on Armed Services of the Senate..(b)Clerical amendmentThe table of contents at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1109, as added by section 305, the following new item:Sec. 1110. Annual reports on research and development for scientific and technological advancements..(c)Initial reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit the first report under section 1109 of the National Security Act of 1947, as added by subsection (a).603.Improvement of education in science, technology, engineering, arts, and mathematics(a)ProgramSubtitle A of title X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) is amended by adding at the end the following new section:1003.Improvement of education in science, technology, engineering, arts, and mathematics(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity includes a department or agency of the Federal Government, a State, a political subdivision of a State, an individual, and a not-for-profit or other organization in the private sector.(2)Educational institutionThe term educational institution includes any public or private elementary school or secondary school, institution of higher education, college, university, or any other profit or nonprofit institution that is dedicated to improving science, technology, engineering, the arts, mathematics, business, law, medicine, or other fields that promote development and education relating to science, technology, engineering, the arts, mathematics, business, law, and medicine.(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.(b)RequirementsEach head of an element of the intelligence community shall, on a continuing basis—(1)identify actions that the head may take to improve education in the scientific, technology, engineering, the arts, and mathematics (known as STEAM) skills necessary to meet the long-term national security needs of the United States for personnel proficient in such skills; and(2)establish and conduct programs to carry out such actions.(c)Authorities(1)In generalThe head of an element of the intelligence community, in support of educational programs in science, technology, engineering, the arts, and mathematics, may—(A)award grants to eligible entities;(B)provide cash awards and other items to eligible entities;(C)accept voluntary services from eligible entities;(D)support national competition judging, other educational event activities, and associated award ceremonies in connection with such educational programs; and(E)enter into one or more education partnership agreements with educational institutions in the United States for the purpose of encouraging and enhancing study in science, technology, engineering, the arts, and mathematics disciplines at all levels of education.(2)Education partnership agreements(A)Nature of assistance providedUnder an education partnership agreement entered into with an educational institution under paragraph (1)(E), the head of an element of the intelligence community may provide assistance to the educational institution by—(i)loaning equipment to the educational institution for any purpose and duration in support of such agreement that the head considers appropriate;(ii)making personnel available to teach science courses or to assist in the development of science courses and materials for the educational institution;(iii)providing sabbatical opportunities for faculty and internship opportunities for students;(iv)involving faculty and students of the educational institution in projects of that element of the intelligence community, including research and technology transfer or transition projects;(v)cooperating with the educational institution in developing a program under which students may be given academic credit for work on projects of that element of the intelligence community, including research and technology transfer for transition projects; and(vi)providing academic and career advice and assistance to students of the educational institution.(B)PrioritiesIn entering into education partnership agreements under paragraph (1)(E), the head of an element of the intelligence community shall prioritize entering into education partnership agreements with the following:(i)Historically Black colleges and universities and other minority-serving institutions, as described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(ii)Educational institutions serving women, members of minority groups, and other groups of individuals who traditionally are involved in the science, technology, engineering, arts, and mathematics professions in disproportionately low numbers.(d)Designation of advisorEach head of an element of the intelligence community shall designate one or more individuals within that element to advise and assist the head regarding matters relating to science, technology, engineering, the arts, and mathematics education and training.(e)CoordinationEach head of an element of the intelligence community (other than the Director of National Intelligence) shall carry out this section in coordination with the Director of National Intelligence..(b)Clerical amendmentThe table of contents at the beginning of the National Security Act is amended by inserting after the item relating to section 1002 the following new item:Sec. 1003. Improvement of education in science, technology, engineering, arts, and mathematics..604.Quarterly reports on cyber intelligence, surveillance, and reconnaissance activities of the Department of Defense(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), is amended by inserting after section 503 the following new section:503A.Quarterly reports on cyber intelligence, surveillance, and reconnaissance activities of the Department of DefenseOn a quarterly basis, the Secretary of Defense shall submit to the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10, United States Code) a report on the cyber intelligence, surveillance, and reconnaissance activities of the Department of Defense, and any other matters the Secretary determines appropriate, that occurred during the quarter preceding the date of the submission of the report.. (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 503 the following new item:Sec. 503A. Quarterly reports on cyber intelligence, surveillance, and reconnaissance activities of the Department of Defense..605.Process for identifying cyber threat intelligence needs and priorities(a)Solicitation and compilation of information(1)ProcessNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Homeland Security and Sector-Specific Agencies the Director determines appropriate, shall establish a formal process to solicit and compile information needs of covered entities to improve the defenses of such entities against foreign cybersecurity threats.(2)Recurrent inputThe Director shall ensure that the information compiled under paragraph (1) is current by continuing to solicit and compile information under such paragraph as follows:(A)By not later than 30 days after the date on which the Director first establishes the process under such paragraph.(B)On a biennial basis thereafter.(b)EvaluationUsing the information solicited and compiled under subsection (a), and using any other intelligence information and processes, the Director, in coordination with the Secretary, shall conduct an evaluation with respect to the intelligence needs relating to foreign cybersecurity threats. Such evaluation shall—(1)identify common technologies or interdependencies that are likely to be targeted by nation-state adversaries;(2)identify foreign intelligence gaps regarding foreign cybersecurity threats to covered entities;(3)identify and execute methods of empowering Sector-Specific Agencies to—(A)identify specific critical lines of businesses, technologies, and processes within their respective sectors; and(B)coordinate directly with the intelligence community regarding sector-specific cybersecurity threat; and(4)consider whether to enhance or adjust national intelligence collection and analysis priorities.(c)Annual reportsNot later than 90 days after the date on which the Director conducts the evaluation under subsection (b), and annually thereafter, the Director and the Secretary shall jointly submit to the appropriate congressional committees a report that—(1)assesses how the cybersecurity threat information obtained from covered entities is shaping intelligence collection and dissemination activities;(2)evaluates the success of the intelligence community in sharing relevant, actionable cybersecurity threat intelligence with such entities; and(3)addresses any legislative or policy changes necessary to enhance the cybersecurity of such entities.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the following:(A)The congressional intelligence committees.(B)The Committee on Homeland Security and the Committee on Armed Services of the House of Representatives.(C)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate.(2)Covered entitiesThe term covered entities means owners and operators of critical infrastructure.(3)Critical infrastructureThe term critical infrastructure has the meaning given that term in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)).(4)Cybersecurity threatThe term cybersecurity threat has the meaning given that term in section 2201(3) of the Homeland Security Act of 2002 (6 U.S.C. 651(3)).(5)Sector-Specific agencyThe term Sector-Specific Agency has the meaning given that term in section 2201(5) of the Homeland Security Act of 2002 (6 U.S.C. 651(5)).606.Reviews of intelligence community cyber threat sharing posture and National Security Directive 42(a)Review of cybersecurity threats(1)In generalThe Director of National Intelligence, after coordinating with the Secretary of Homeland Security, shall conduct a review of applicable laws, policies, procedures, and resources of the intelligence community that apply to the intelligence community’s understanding of cybersecurity threats to covered entities. Such review shall address the ability of the intelligence community to share cyber threat information with the Federal departments and agencies responsible for providing warning and indicators to covered entities to enable them to defend against such threats.(2)Contents of reviewThe review required under subsection (a) shall include a consideration of each of the following:(A)The capabilities and limitations of the intelligence community in collection on foreign adversary malicious cyber activity targeting covered entities.(B)The ability of the intelligence community to share cyber threat intelligence information with covered entities.(C)Procedures for the sanitization and declassification of intelligence, including the efficiency of such procedures.(D)Which criteria and procedures should be implemented to identify intelligence community products for expedited sharing.(E)Current and projected national intelligence requirements that relate to cybersecurity threats to covered entities.(F)Budgetary changes to ensure that the intelligence community is postured to provide adequate indicators and warning of cybersecurity threats to covered entities.(3)Report to Congress(A)In generalNot later than December 31, 2021, the Director of National Intelligence shall submit to the appropriate congressional committees a report on the review required under this subsection.(B)Form of reportThe report required under subparagraph (A) may be submitted in classified or unclassified form. If such report is submitted in unclassified form, it may include a classified annex.(b)Review of National Security Directive 42Not later than December 31, 2021, the Secretary of Defense and the Director of National Intelligence shall submit to the appropriate congressional committees a report containing the results of a review of the implementation and effectiveness of National Security Directive 42, with a specific focus on the role of the National Manager for National Security Systems. Such review shall include—(1)an appraisal of the National Manager’s authorities and resources;(2)consideration of the definition of national security system; and(3)recommendations to improve the cybersecurity posture of national security assets, including such assets controlled or accessed by covered entities.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Select Committee on Intelligence and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence and the Committee on Homeland Security of the House of Representatives.(2)Covered entitiesThe term covered entities means—(A)owners and operators of critical infrastructure; and(B)academic institutions in the United States, corporations incorporated in the United States, and corporations operating inside the United States.607.Feasibility study on cybersecurity policies of contractors of owner or operators of national security systems (a)StudyNot later than one year after the date of the enactment of this Act, the Director of the National Security Agency shall conduct a feasibility study with respect to requiring contractors (including subcontractors) of departments or agencies of the Federal Government that own or operate national security systems to implement mandatory cybersecurity policies or defensive measures. The study shall include—(1)the estimated cost to the Federal Government of deploying such mandatory cybersecurity policies or defensive measures;(2)whether there are sufficient legal and policy authorities in place to implement such mandatory cybersecurity policies or defensive measures; (3)a description of enforcement mechanisms for such mandatory cybersecurity policies or defensive measures; and(4)the timeline for implementation of such mandatory cybersecurity policies or defensive measures.(b)BriefingsNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter during the one-year period following the date of such enactment, the Director shall provide to the congressional intelligence committees and the Committees on Armed Services of the House of Representatives and the Senate a briefing on the study.(c)DefinitionsIn this section:(1)Defensive measuresThe term defensive measures has the meaning given that term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).(2)National security systemThe term national security system has the meaning given that term in section 3542 of title 44, United States Code.608.Artificial intelligence research and development(a)Findings; sense of congress(1)FindingsCongress finds the following:(A)All elements of the intelligence community employ artificial intelligence in some form, and the artificial intelligence research and development efforts of many of the elements overlap;(B)the elements do not adequately share resources, expertise, and data and often fail to make even closely related systems interoperate;(C)siloed artificial intelligence research and development inefficiently splits resources across the intelligence community leading to duplicative and less effective capabilities;(D)developing state-of-the-art artificial intelligence capabilities requires large quantities of training data, computing power, and subject matter expertise;(E)research and development is the largest cost driver for artificial intelligence capabilities but once developed, artificial intelligence capabilities are generally inexpensive to provide to more users;(F)the Director of National Intelligence has addressed similar challenges in the realm of information technology through the IC IT Enterprise initiative;(G)the IC IT Enterprise initiative has successfully consolidated capabilities like cloud computing and identity management into intelligence community-wide capabilities, primarily by selecting executive agents from within the intelligence community to take the lead in their respective areas of interest and excellence; and(H)the Augmenting Intelligence through Machines initiative of the Office of the Director of National Intelligence has centralized strategic thinking in its strategy for augmenting intelligence using machines but has not sufficiently coordinated the artificial intelligence and machine learning research programs of the intelligence community to encourage efficiency and avoid duplication of effort.(2)Sense of CongressIt is the sense of Congress that—(A)consolidating the resources of the intelligence community regarding artificial intelligence research and development to carry out intelligence community-wide efforts would yield economies of scale and improve mission outcomes; and(B)the Augmenting Intelligence through Machines initiative of the Office of the Director of National Intelligence should lead such efforts.(b)AI project identificationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Chief Information Officer of the Intelligence Community, the Chief Data Officer of the Intelligence Community, the Director of Science and Technology of the Office of the Director of National Intelligence, and the heads of elements of the intelligence community the Director determines appropriate, shall identify research areas, applications, supporting technologies, and infrastructure regarding artificial intelligence that—(1)would advance the mission of multiple elements of the intelligence community, with an emphasis in areas that are already being worked on by multiple elements;(2)can be either assigned to an executive agent or addressed by a joint research and development effort; and(3)have the potential to significantly impact intelligence outcomes or the efficiency of the intelligence community.(c)Implementation plan(1)DevelopmentWith respect to each research area, application, supporting technology, or infrastructure identified under subsection (b), the Director shall develop an implementation plan to consolidate research and development, program management, acquisition, and sustainment into an intelligence community-wide effort that results in intelligence community-wide capabilities. Each such plan shall include—(A)an outline of the most significant barriers to creating effective, intelligence community-wide artificial intelligence capabilities; and(B)recommendations to overcome such barriers.(2)SubmissionNot later than 180 days after the date on which the Director identifies a research area, application, supporting technology, or infrastructure under subsection (b), the Director shall submit to the congressional intelligence committees the plan under paragraph (1).609.Seedling investment in next-generation microelectronics in support of artificial intelligence(a)FindingsCongress finds that—(1)developing faster, more energy efficient, and more resilient computing is important to the future of the national security of the United States and the leadership by the United States in artificial intelligence; and(2)multidisciplinary teams co-designing microelectronics for artificial intelligence will lead to unprecedented capabilities that will help ensure that the United States maintains its superiority in this worldwide competition for economic and national security.(b)Awards for research and developmentThe Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Activity, shall award contracts or grants, or enter into transactions other than contracts, to encourage microelectronics research. (c)Use of fundsThe Director shall award contracts or grants to, or enter into transactions other than contracts with, entities under subsection (b) to carry out any of the following:(1)Advanced engineering and applied research into novel computing models, materials, devices, architectures, or algorithms to enable the advancement of artificial intelligence and machine learning.(2)Research efforts to—(A)overcome challenges with engineering and applied research of microelectronics, including with respect to the physical limits on transistors, electrical interconnects, and memory elements; or(B)promote long-term advancements in computing technologies, including by fostering a unified and multidisciplinary approach encompassing research and development into algorithm design, computing architectures, microelectronic devices and circuits, and the chemistry and physics of new materials.(3)Any other activity the Director determines would promote the development of microelectronics research.(d)Award amountsIn awarding contracts or grants, or entering into transactions other than contracts, under subsection (b), the Director may award not more than a total of $15,000,000.VIIProtection of Elections from Foreign InfluenceAForeign Influence Reporting in Elections701.Federal campaign reporting of foreign contacts(a)Initial notice(1)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:(j)Disclosure of reportable foreign contacts(1)Committee obligation to notifyNot later than 1 week after a reportable foreign contact, each political committee shall notify the Federal Bureau of Investigation and the Commission of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact. The Federal Bureau of Investigation, not later than 1 week after receiving a notification from a political committee under this paragraph, shall submit to the political committee, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate written or electronic confirmation of receipt of the notification.(2)Individual obligation to notifyNot later than 3 days after a reportable foreign contact—(A)each candidate and each immediate family member of a candidate shall notify the treasurer or other designated official of the principal campaign committee of such candidate of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact; and(B)each official, employee, or agent of a political committee shall notify the treasurer or other designated official of the committee of the reportable foreign contact and provide a summary of the circumstances with respect to such reportable foreign contact.(3)Reportable foreign contactIn this subsection:(A)In generalThe term reportable foreign contact means any direct or indirect contact or communication that—(i)is between—(I)a candidate, an immediate family member of the candidate, a political committee, or any official, employee, or agent of such committee; and(II)an individual that the person described in subclause (I) knows, has reason to know, or reasonably believes is a covered foreign national; and(ii)the person described in clause (i)(I) knows, has reason to know, or reasonably believes involves—(I)an offer or other proposal for a contribution, donation, expenditure, disbursement, or solicitation described in section 319; or(II)coordination or collaboration with, an offer or provision of information or services to or from, or persistent and repeated contact with, a covered foreign national in connection with an election.(B)Exceptions(i)Contacts in official capacity as elected officialThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by an elected official or an employee of an elected official solely in an official capacity as such an official or employee.(ii)Contacts for purposes of enabling observation of elections by international observersThe term reportable foreign contact shall not include any contact or communication with a covered foreign national by any person which is made for purposes of enabling the observation of elections in the United States by a foreign national or the observation of elections outside of the United States by a candidate, political committee, or any official, employee, or agent of such committee.(iii)Exceptions not applicable if contacts or communications involve prohibited disbursementsA contact or communication by an elected official or an employee of an elected official shall not be considered to be made solely in an official capacity for purposes of clause (i), and a contact or communication shall not be considered to be made for purposes of enabling the observation of elections for purposes of clause (ii), if the contact or communication involves a contribution, donation, expenditure, disbursement, or solicitation described in section 319.(C)Covered foreign national defined(i)In generalIn this paragraph, the term covered foreign national means—(I)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b))) that is a government of a foreign country or a foreign political party;(II)any person who acts as an agent, representative, employee, or servant, or any person who acts in any other capacity at the order, request, or under the direction or control, of a foreign principal described in subclause (I) or of a person any of whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign principal described in subclause (I); or(III)any person included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to authorities relating to the imposition of sanctions relating to the conduct of a foreign principal described in subclause (I).(ii)Clarification regarding application to citizens of the United StatesIn the case of a citizen of the United States, subclause (II) of clause (i) applies only to the extent that the person involved acts within the scope of that person’s status as the agent of a foreign principal described in subclause (I) of clause (i). (4)Immediate family memberIn this subsection, the term immediate family member means, with respect to a candidate, a parent, parent-in-law, spouse, adult child, or sibling. .(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reportable foreign contacts which occur on or after the date of the enactment of this Act.(b)Information included on report(1)In generalSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended—(A)by striking and at the end of paragraph (7);(B)by striking the period at the end of paragraph (8) and inserting ; and; and(C)by adding at the end the following new paragraph:(9)for any reportable foreign contact (as defined in subsection (j)(3))—(A)the date, time, and location of the contact;(B)the date and time of when a designated official of the committee was notified of the contact;(C)the identity of individuals involved; and(D)a description of the contact, including the nature of any contribution, donation, expenditure, disbursement, or solicitation involved and the nature of any activity described in subsection (j)(3)(A)(ii)(II) involved..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to reports filed on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.702.Federal campaign foreign contact reporting compliance system(a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:(j)Reportable foreign contacts compliance policy(1)ReportingEach political committee shall establish a policy that requires all officials, employees, and agents of such committee to notify the treasurer or other appropriate designated official of the committee of any reportable foreign contact (as defined in section 304(j)) not later than 3 days after such contact was made.(2)Retention and preservation of recordsEach political committee shall establish a policy that provides for the retention and preservation of records and information related to reportable foreign contacts (as so defined) for a period of not less than 3 years.(3)Certification(A)In generalUpon filing its statement of organization under section 303(a), and with each report filed under section 304(a), the treasurer of each political committee (other than an authorized committee) shall certify that—(i)the committee has in place policies that meet the requirements of paragraphs (1) and (2);(ii)the committee has designated an official to monitor compliance with such policies; and(iii)not later than 1 week after the beginning of any formal or informal affiliation with the committee, all officials, employees, and agents of such committee will—(I)receive notice of such policies;(II)be informed of the prohibitions under section 319; and(III)sign a certification affirming their understanding of such policies and prohibitions.(B)Authorized committeesWith respect to an authorized committee, the candidate shall make the certification required under subparagraph (A)..(b)Effective date(1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file a statement of organization under section 303(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(a)) on or after the date of the enactment of this Act.(2)Transition rule for existing committeesNot later than 30 days after the date of the enactment of this Act, each political committee under the Federal Election Campaign Act of 1971 shall file a certification with the Federal Election Commission that the committee is in compliance with the requirements of section 302(j) of such Act (as added by subsection (a)).703.Criminal penaltiesSection 309(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraphs:(E)Any person who knowingly and willfully commits a violation of subsection (j) or (b)(9) of section 304 or section 302(j) shall be fined not more than $500,000, imprisoned not more than 5 years, or both.(F)Any person who knowingly and willfully conceals or destroys any materials relating to a reportable foreign contact (as defined in section 304(j)) shall be fined not more than $1,000,000, imprisoned not more than 5 years, or both.. 704.Report to congressional intelligence committees(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a report relating to notifications received by the Federal Bureau of Investigation under section 304(j)(1) of the Federal Election Campaign Act of 1971 (as added by section 701(a) of this Act).(b)ElementsEach report under subsection (a) shall include, at a minimum, the following with respect to notifications described in subsection (a):(1)The number of such notifications received from political committees during the year covered by the report.(2)A description of protocols and procedures developed by the Federal Bureau of Investigation relating to receipt and maintenance of records relating to such notifications.(3)With respect to such notifications received during the year covered by the report, a description of any subsequent actions taken by the Director resulting from the receipt of such notifications.(c)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).705.Rule of constructionNothing in this subtitle or the amendments made by this subtitle shall be construed—(1)to impede legitimate journalistic activities; or(2)to impose any additional limitation on the right to express political views or to participate in public discourse of any individual who—(A)resides in the United States;(B)is not a citizen of the United States or a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and(C)is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)).BForeign Influence Reporting in Elections711.Clarification of application of foreign money ban(a)Clarification of treatment of provision of certain information as contribution or donation of a thing of valueSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection:(c)Clarification of treatment of provision of certain information as contribution or donation of a thing of valueFor purposes of this section, a contribution or donation of money or other thing of value includes the provision of opposition research, polling, or other non-public information relating to a candidate for election for a Federal, State, or local office for the purpose of influencing the election, regardless of whether such research, polling, or information has monetary value, except that nothing in this subsection shall be construed to treat the mere provision of an opinion about a candidate as a thing of value for purposes of this section..(b)Clarification of application of foreign money ban to all contributions and donations of things of value and to all solicitations of contributions and donations of things of valueSection 319(a) of such Act (52 U.S.C. 30121(a)) is amended—(1)in paragraph (1)(A), by striking promise to make a contribution or donation and inserting promise to make such a contribution or donation;(2)in paragraph (1)(B), by striking donation and inserting donation of money or other thing of value, or to make an express or implied promise to make such a contribution or donation,; and(3)by amending paragraph (2) to read as follows: (2)a person to solicit, accept, or receive (directly or indirectly) a contribution or donation described in subparagraph (A) or (B) of paragraph (1), or to solicit, accept, or receive (directly or indirectly) an express or implied promise to make such a contribution or donation, from a foreign national..(c)Enhanced penalty for certain violations(1)In generalSection 309(d)(1) of such Act (52 U.S.C. 30109(d)(1)), as amended by section 703, is further amended by adding at the end the following new subparagraph:(G)(i)Any person who knowingly and willfully commits a violation of section 319 which involves a foreign national which is a government of a foreign country or a foreign political party, or which involves a thing of value consisting of the provision of opposition research, polling, or other non-public information relating to a candidate for election for a Federal, State, or local office for the purpose of influencing the election, shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both.(ii)In clause (i), each of the terms government of a foreign country and foreign political party has the meaning given such term in section 1 of the Foreign Agents Registration Act of 1938, as Amended (22 U.S.C. 611)..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to violations committed on or after the date of the enactment of this Act.712.Requiring acknowledgment of foreign money ban by political committees(a)Provision of information by Federal Election CommissionSection 303 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103) is amended by adding at the end the following new subsection:(e)Acknowledgment of foreign money ban(1)Notification by CommissionNot later than 30 days after a political committee files its statement of organization under subsection (a), and biennially thereafter until the committee terminates, the Commission shall provide the committee with a written explanation of section 319.(2)Acknowledgment by committee(A)In generalNot later than 30 days after receiving the written explanation of section 319 under paragraph (1), the committee shall transmit to the Commission a signed certification that the committee has received such written explanation and has provided a copy of the explanation to all members, employees, contractors, and volunteers of the committee.(B)Person responsible for signatureThe certification required under subparagraph (A) shall be signed—(i)in the case of an authorized committee of a candidate, by the candidate; or(ii)in the case of any other political committee, by the treasurer of the committee..(b)Effective date; transition for existing committees(1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file statements of organization under section 303 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103) on or after the date of the enactment of this Act.(2)Transition for existing committees(A)Notification by Federal Election CommissionNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall provide each political committee under such Act with the written explanation of section 319 of such Act, as required under section 303(e)(1) of such Act (as added by subsection (a)).(B)Acknowledgment by committeeNot later than 30 days after receiving the written explanation under subparagraph (A), each political committee under such Act shall transmit to the Federal Election Commission the signed certification, as required under section 303(e)(2) of such Act (as added by subsection (a)).VIIIMatters relating to foreign countriesASaudi Arabia and the Middle East801.Limitation on availability of funds until submission of required report on murder of Jamal Khashoggi(a)Findings; sense of Congress(1)FindingsCongress finds the following:(A)There is a strong bipartisan conviction, shared widely throughout the legislative and executive branches of the United States Government and elsewhere, that ensuring full accountability for the brutal murder on October 2, 2018, of Jamal Khashoggi, a former Washington Post columnist and resident of the United States, is in the public interest and also the national interest of the United States.(B)Section 5714 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–92; 133 Stat. 2173) required the Director of National Intelligence to submit to Congress a written report in unclassified form that includes identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi..(C)Section 1277 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1701) likewise obligated the Director to submit to the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate a written report on the assessment of the intelligence community regarding Mr. Khashoggi’s brutal murder. (D)Such section 1277 specifically called, among other things, for a determination and presentation of evidence with respect to the advance knowledge and role of any current or former official of the Government of Saudi Arabia or any current or former senior Saudi political figure over the directing, ordering, or tampering of evidence in relation to Mr. Khashoggi’s murder. (E)Such section 1277 also required the Director to submit a list of foreign persons whom the Director has high confidence were responsible for, complicit in, or otherwise knowingly and materially assisted the murder, or impeded its impartial investigation, or who ordered or otherwise directed an act or acts contributing to or causing the murder.(F)Contrary to the unambiguous and lawful command of Congress under such sections 5714 and 1277, the Director did not produce any unclassified report as required by either such section, and instead, on February 20, 2020, the Director submitted to such committees a classified report, which the Director referred to as an annex. (G)The evident belief of the Director that no unclassified information can be produced in accordance with the directives of Congress is dubious, in light of the extensive body of credible, unclassified reporting available regarding the murder of Mr. Khashoggi, and the roles and culpability of officials at the highest levels of the Government of Saudi Arabia. (2)Sense of CongressIt is the sense of Congress that the Director of National Intelligence should reasonably have been able to produce an unclassified report pursuant to section 5714 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 and section 1277 of the National Defense Authorization Act for Fiscal Year 2020 that did not alter or obscure, in any way, the intelligence community’s core determinations, its presentation of evidence, or identification of relevant persons, as required, without putting sources and methods at risk.(b)Limitation(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for any element of the intelligence community may be obligated or expended for the purposes described in paragraph (2) until the date on which the Director of National Intelligence makes public the covered annex pursuant to subsection (d).(2)Purposes describedThe purposes described in this paragraph are any engagement or interaction of any kind with the General Intelligence Presidency of the Government of Saudi Arabia, or any other intelligence or security service of the Government of Saudi Arabia, including with respect to supporting, partnering, assisting, or otherwise cooperating, directly or indirectly with the General Intelligence Presidency or such services.(3)ExceptionThe limitation in paragraph (1) shall not apply to sharing information with or receiving from the Government of Saudi Arabia regarding—(A)a threat of death or serious bodily harm to any person; or(B)law enforcement activities, including with respect to cooperation between the Federal Bureau of Investigation and the Government of Saudi Arabia.(c)Declassification review(1)RequirementNot later than 90 days after the date of the enactment of this Act, the Director, acting through the National Intelligence Council, shall complete a declassification review of the covered annex.(2)Conduct of reviewThe declassification review under paragraph (1) shall—(A)be conducted in accordance with section 1.7 of Executive Order No. 13526 (75 Fed. Reg. 707; relating to classified national security information) with respect to requiring that in no case shall information be classified, continue to be maintained as classified, or fail to be declassified in order to—(i)conceal violations of law;(ii)prevent embarrassment to a person, organization, or agency; or(iii)prevent or delay the release of information that does not require protecting in the interest of the national security;(B)evaluate and take into consideration the full body of credible, open-source reporting available to the intelligence community regarding the murder of Jamal Khashoggi; and(C)make public as much information contained in the covered annex as possible.(d)Publication and submission(1)PublicationFollowing the declassification review of the covered annex under subsection (c), the Director shall make public on the internet website of the Director the covered annex. If the declassification review determines that any information in the covered annex should remain classified, the Director may redact such information in a manner that—(A)prevents public release of information only to the extent necessary to protect specific, identified harms to the national security of the United States; and(B)does not alter or obscure the determinations of, presentation of evidence by, or identification of relevant persons by, the intelligence community with respect to the murder of Jamal Khashoggi.(2)SubmissionNot later than 15 days before the date on which the Director makes the covered annex public under paragraph (1), the Director shall submit to the congressional intelligence committees a report on the redactions made by the Director under such paragraph, including, for each such redaction, an explanation of how the redacted information would harm the national security of the United States despite the robust body of available open-source reporting on the murder of Jamal Khashoggi.(3)FormThe report under paragraph (2) shall be in unclassified form to the extent practicable, but may include a classified annex.(e)Covered annex definedIn this section, the term covered annex means the report regarding the murder of Jamal Khashoggi submitted on February 20, 2020, by the Director of National Intelligence to the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.802.Prohibition on availability of funds for intelligence sharing relating to certain air strikes in Yemen(a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for any element of the intelligence community may be obligated or expended to share intelligence for the purpose of enabling or assisting air strikes in Yemen by the Saudi Arabia-led coalition.(b)ExceptionThe prohibition under subsection (a) shall not apply with respect to the sharing of intelligence with Saudi Arabia for the purposes of countering al‐Qaeda, the Islamic State in Yemen, or other terrorist groups that the intelligence community assesses to be operating in Yemen and to pose a threat to the United States.803.Report on understanding and mitigating civilian harm from use of certain weapons systems in Yemen(a)Sense of Congress; policy(1)Sense of CongressIt is the sense of Congress that it is in the national interest of the United States that the United States that all parties to the Yemen conflict comply with the law of armed conflict.(2)Statement of policyIt is the policy of the United States that credible evidence of gross violations of internationally recognized human rights by the coalition led by Saudi Arabia in Yemen should be a principal factor in United States decisions to authorize the sale, transfer, or delivery of offensive weapons and equipment to the Kingdom of Saudi Arabia.(b)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of relevant intelligence community entities, shall submit to the appropriate congressional committees a report containing—(A)a detailed description of any incident that has occurred since 2015 in which Saudi Arabia or one of its coalition partners has been determined to have used United States weapons against civilians or civilian objects in Yemen;(B)for each such incident, the assessment of the intelligence community as to whether the leadership of Saudi Arabia took credible steps following the incident to alter the conduct of its armed forces; and(C)an assessment of—(i)efforts by the Government of Saudi Arabia since 2015 to avoid disproportionate harm to civilians and civilian objects in Yemen;(ii)whether United States assistance to the Saudi-led coalition has led to a demonstrable decrease in civilians killed or injured by Saudi-led airstrikes and damage to civilian infrastructure;(iii)the humanitarian and strategic consequences of strikes against civilians in Yemen for the broader Middle East region and United States interests; and(iv)the credibility of written assurances officials of Saudi Arabia provided to the United States Government in 2017, including whether Saudi Arabia has taken substantial and meaningful steps to adhere to such assurances.(2)SourcesThe report required under this subsection shall be based on all available sources.(3)Delay of submittalIf the Director determines that the report cannot be submitted by the date that is 30 days after the date of the enactment of this Act, the Director shall, before such date—(A)submit to the appropriate congressional committees a report setting forth the reasons why the report cannot be submitted by such date and an estimated date for the submission of the report; and(B)together with the relevant experts from the National Intelligence Council and other relevant elements of the intelligence community, testify before the appropriate congressional committees with respect to the issues to be covered by the report.(4)Form of reportThe report required under this subsection shall be submitted in unclassified form, but may contain a classified annex.(c)Rule of constructionNothing in this section may be construed as authorizing the use of military force or sharing of intelligence with the Government of Saudi Arabia.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.(2)The term offensive weapons means precision-guided munitions, other bombs, anti-tank missiles, small-diameter rockets, and large mortars.804.Report on prevention of proliferation of sensitive unmanned aerial vehicles and related technology(a)Sense of Congress; policy(1)Sense of CongressIt is the sense of Congress that it is in the national interest of the United States to prevent the proliferation of sensitive unmanned aerial vehicles (in this section referred to as UAV) and related technology, especially to China, Russia, and other countries that the National Defense Strategy identifies as peer or near-peer competitors.(2)Statement of policyIt is the policy of the United States that actions to prevent the proliferation of sensitive UAV technology to China, Russia, and other countries shall be a principal factor in decisions of the United States to authorize the sale, transfer, or delivery of category 1 UAV systems to the United Arab Emirates.(b)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of relevant intelligence community elements, shall submit to the appropriate congressional committees a report containing—(A)an assessment of efforts by the United Arab Emirates (in this section referred to as UAE) since 2014 to prevent the proliferation of UAV and related technology, including category 1 UAV systems;(B)a description of any cooperation between UAE-based entities and entities in China, Russia, or any other country that the National Defense Strategy identifies as a peer competitor;(C)a description of any effort by the government of the UAE and UAE-based entities to conceal such cooperation from the United States;(D)a detailed inventory of all instances in which the government of the UAE and UAE-based entities have promoted the transfer and sale of armed and unarmed UAV technology, including details regarding to which countries the government of the UAE and UAE-based entities transferred or proposed transferring the technology;(E)a description of the attitude and willingness of the leadership of the UAE to take steps to comply with the standards of the Missile Technology Control Regime (in this section referred to as the MTCR) for the export of UAVs and category 1 UAV systems; and(F)a description of the technological and defense benefits that Russia, China, and other countries are assessed to have accrued as a result of cooperation, research and development, and related activities with UAE-based entities.(2)SourcesThe report required under this subsection shall be based on all available sources.(3)Delay of submittalIf the Director determines that the report cannot be submitted by the date that is 30 days after the date of the enactment of this Act, the Director shall, before such date—(A)submit to the appropriate congressional committees a report setting forth the reasons why the report cannot be submitted by such date and an estimated date for the submission of the report; and(B)together with the relevant experts from the National Intelligence Council and other relevant elements of the intelligence community, testify before the appropriate congressional committees with respect to the issues to be covered by the report.(4)Form of reportThe report required under this subsection shall be submitted in unclassified form, but may contain a classified annex.(c)Rule of constructionNothing in this section may be construed as authorizing the sharing of intelligence with the government of the UAE.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.(2)The term UAV technology means armed and unarmed unmanned aerial vehicles capable of carrying 500 kilogram payloads for more than 300 kilometers, including those that fly under 650 kilometers per hour.(3)The term category 1 UAV system means a complete rocket and all unmanned aerial vehicle systems (including ballistic missiles, space launch vehicles, sounding rockets, cruise missiles, target drones, and reconnaissance drones), capable of delivering a payload of at least 500 kilograms to a range of at least 300 kilometers, and the major complete subsystems (including rocket stages, engines, guidance sets, and re-entry vehicles), related software and technology, and specially designed production facilities for such rockets and systems. 805.Report on understanding potential for and preventing nuclear proliferation in the middle east(a)Sense of Congress; Statement of Policy(1)Sense of CongressIt is the sense of Congress that—(A)it is in the vital national interest of the United States to prevent the onward proliferation of nuclear weapons technology in the Middle East;(B)Saudi Crown Prince Mohammed bin Salman’s public declaration in March 2018 that Saudi Arabia would pursue a nuclear bomb if Iran developed a nuclear bomb, and Iran’s separate decision to expand nuclear enrichment activities following the withdrawal of the United States from the Joint Comprehensive Plan of Action in May 2018, both increase the threat of a regional nuclear arms race; and(C)the Comptroller General of the United States concluded in May 2020 that—(i)it is unclear whether the Department of State and the Department of Energy kept Congress fully and currently informed of nuclear cooperation negotiations with Saudi Arabia, as required by section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153); and(ii)these negotiations are stalled over nonproliferation conditions.(2)Statement of policyIt is the policy of the United States that any civil nuclear cooperation agreement by the United States with Saudi Arabia should include strong safeguards, including the nonproliferation criteria established under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), to prevent the proliferation of nuclear weapons.(b)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of elements of the intelligence community that the Director determines appropriate, shall submit to the appropriate congressional committees a report containing an assessment of the efforts by the Government of the Kingdom of Saudi Arabia since 2015 to develop a nuclear program.(2)ElementsThe report under paragraph (1) shall include an assessment of the following:(A)The state of nuclear cooperation between Saudi Arabia and any other country other than the United States, such as the People’s Republic of China or the Russian Federation.(B)Efforts by Saudi Arabia to modernize and further develop the missile capabilities and program of Saudi Arabia, including with other countries other than the United States, such as China.(C)The willingness of Saudi Arabia to accede to and abide by a civil nuclear cooperation agreement with the United States under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) that would include the prohibition on domestic uranium enrichment.(D)The willingness of Saudi Arabia to sign, implement, and abide by an Additional Protocol with the International Atomic Energy Agency.(E)The willingness of Saudi Arabia to accept international monitoring and inspections of the nuclear activities of Saudi Arabia, similar in scope to such monitoring and inspections that Iran agreed to under the Joint Comprehensive Plan of Action.(F)If the United States and Saudi Arabia were to enter into a civil nuclear cooperation agreement under such section 123 that does not contain the prohibitions and criteria described in subparagraphs (C) and (D), the likelihood that the United Arab Emirates would seek to remove restrictions on its peaceful nuclear program and renegotiate its civil nuclear cooperation agreement with the United States.(3)SourcesThe report under paragraph (1) shall be based on all available credible sources.(4)FormThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(5)ExtensionIf the Director of National Intelligence determines that the Director cannot submit the report under paragraph (1) by the date required by such paragraph, the Director shall, before such date—(A)submit to the appropriate congressional committees a report setting forth the reasons why the report cannot be submitted by such date and an estimated date for the submission of the report; and(B)along with the relevant experts from the National Intelligence Council and other relevant elements of the intelligence community, testify before the appropriate congressional committees on the issues that will be covered by the report.(c)Rule of constructionNothing in this section may be construed as authorizing——(1)the sharing of intelligence with the Government of Saudi Arabia; or(2)any nuclear cooperation with the Government of Saudi Arabia.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the congressional intelligence committees; and(B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.(2)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.(3)Prohibition on domestic uranium enrichmentThe term prohibition on domestic uranium enrichment means, with respect to a civil nuclear cooperation agreement under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), provisions in the agreement that prohibit domestic uranium enrichment in the same manner as the agreement entered into by the United States and the United Arab Emirates under such section.806.Report on propagation of extremist ideologies from Saudi Arabia(a)ReportNot later than February 1, 2021, the Director of National Intelligence, acting through the National Intelligence Council, shall submit to the congressional intelligence committees a report that includes a detailed description of—(1)the role of governmental and nongovernmental entities and individuals of Saudi Arabia in promoting, funding, and exporting ideologies, including so-called Wahhabist ideology, that inspire extremism or extremist groups in other countries; and(2)the strategic consequences for vital national security interests of the United States as a result of such promotion, funding, or export.(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.807.Report on financial influence operations of Saudi Arabia, the United Arab Emirates, and Qatar(a)ReportNot later than February 1, 2021, the Director of National Intelligence, acting through the National Intelligence Council, shall submit to the congressional intelligence committees a report that includes an assessment of any efforts, including the use of financial resources, by the Governments of Saudi Arabia, the United Arab Emirates, or Qatar to influence political processes, policies, policymakers, or public debate in the United States (without regard to the legality of such efforts).(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.BPeople’s Republic of China811.Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region(a)Finding; sense of Congress(1)FindingCongress finds that the National People’s Congress of the People’s Republic of China promulgated the Law of the People’s Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region on June 30, 2020.(2)Sense of CongressIt is the sense of Congress that—(A)the People’s Republic of China is legally bound to guarantee the civil liberties of the people of Hong Kong through 2047 under the Basic Law and the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People's Republic of China on the Question of Hong Kong (hereafter the Joint Declaration), in which China committed that for 50 years, the social and economic systems in Hong Kong will remain unchanged, and so will the life-style; (B)the Joint Declaration states that Rights and freedoms, including those of the person, of speech, of the press, of assembly, of association, of travel, of movement, of correspondence, of strike, of choice of occupation, of academic research and of religious belief will be ensured by law in the Hong Kong Special Administrative Region, and such rights are reiterated in Chapter III of the Basic Law;(C)the Law of the People’s Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region violates China’s commitments under the Joint Declaration, constituting a violation of international law; (D)the United States of America has a continued interest in the autonomy of the Hong Kong Special Administrative Region, particularly as it relates to the continued viability of the freedom of speech, of the press, and of publication; the freedom of association, or assembly; the freedom from arbitrary or unlawful arrest, detention, or imprisonment; the freedom from arbitrary or unlawful search of, or intrusion into, a Hong Kong resident’s home or other premises; the freedom and privacy of communication; the freedom of conscience; judicial independence; and the right to initiate legal proceedings in the courts to hold authorities accountable for unlawful acts; and(E)the introduction of the Committee for Safeguarding National Security and a national security division of the Hong Kong Police Force that operates outside of the judicial oversight of the courts of Hong Kong further extends the reach of China’s security apparatus, undermining the integrity and independence of the judicial system of Hong Kong.(b)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), is amended by inserting after section 1107 the following new section:1107A.Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region(a)RequirementOn an annual basis through 2047, the Director of National Intelligence shall submit to the appropriate congressional committees, and make publicly available on the internet website of the Director, a report on the presence and activities of Chinese security services operating within the Hong Kong Special Administrative Region.(b)ContentsEach report under subsection (a) shall include, with respect to the year covered by the report, the following:(1)Identification of the approximate number of personnel affiliated with Chinese security services operating within the Hong Kong Special Administrative Region, including a breakdown of such personnel by the specific security service and the division of the security service, and (to the extent possible) an identification of any such personnel associated with the national security division of the Hong Kong Police Force.(2)A description of the command and control structures of such security services, including information regarding the extent to which such security services are controlled by the Government of the Hong Kong Special Administrative Region or the Government of the People’s Republic of China.(3)A description of the working relationship and coordination mechanisms of the Chinese security services with the police force of the Hong Kong Special Administrative Region.(4)A description of the activities conducted by Chinese security services operating within the Hong Kong Special Administrative Region, including—(A)information regarding the extent to which such security services, and officers associated with the national security division of the Hong Kong Police Force, are engaged in frontline policing, serving in advisory and assistance roles, or both;(B)an assessment of the likelihood of such security services conducting renditions of individuals from the Hong Kong Special Administrative Region to China and a listing of every known individual subject to such rendition during the year covered by the report; and(C)an assessment of how such activities conducted by Chinese security services contribute to self-censorship and corruption within the Hong Kong Special Administrative Region.(5)A discussion of the doctrine and tactics employed by Chinese security services operating within the Hong Kong Special Administrative Region, including an overview of the extent to which such security services employ surveillance, detection, and control methods, including high-tech policing models and preventative policing tactics, that are consistent with the rise of digital authoritarianism, and used in a manner similar to methods used in the Xinjiang region of China.(6)An overview of the funding for Chinese security services operating within the Hong Kong Special Administrative Region, including an assessment of the extent to which funding is drawn locally from the Hong Kong Special Administrative Region Government or from the Government of China.(7)A discussion of the various surveillance technologies used by security services operating within the Hong Kong Special Administrative Region, including—(A)a list of the key companies that provide such technologies; and(B)an assessment of the degree to which such technologies can be accessed by Chinese security services operating within the Hong Kong Special Administrative Region. (c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, the Assistant Secretary of State for the Bureau of Intelligence and Research, and any other relevant head of an element of the intelligence community.(d)FormEach report submitted to the appropriate congressional committees under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the congressional intelligence committees;(B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and(C)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.(2)Chinese security servicesThe term Chinese security services means—(A)the security services of the Government of the People’s Republic of China, including the Ministry of State Security and the Ministry of Public Security; and(B)any known front organizations or aliases associated with such security services, including officers associated with the national security division of the Hong Kong Police Force and other officers of the Hong Kong Police Force selected by the Committee for Safeguarding National Security to work on matters relating to national security..(c)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1107 the following new item:Sec. 1107A. Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region..812.Research partnership on activities of People’s Republic of China(a)Research partnership(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency shall seek to enter into a partnership with an academic or non-profit research institution to—(A)carry out joint unclassified geospatial intelligence analyses of the activities of the People’s Republic of China that pose risks to the national security interests of the United States; and(B)make available on a publicly available internet website unclassified geospatial intelligence products relating to such analyses.(2)ElementsThe Director shall ensure that the activities of China analyzed under paragraph (1)(A) include the following:(A)Any notable developments relating to the global activities of the People’s Liberation Army Ground Force, the People’s Liberation Army Navy, the People’s Liberation Army Air Force, the People’s Liberation Army Rocket Force, the People’s Liberation Army Strategic Support Force, and the Chinese People’s Armed Police Force Coast Guard Corps. (B)Infrastructure projects associated with the One Belt, One Road Initiative.(C)Maritime land reclamation activities conducted by China in the South China Sea, the Indian Ocean region, and the broader maritime commons.(D)Matters relevant to global public health and climate security, including—(i)indications and warnings of disease outbreaks with pandemic potential;(ii)the activities of China likely contributing to climate change; and(iii)any environmental degradation directly resulting from the practices of China.(3)ConsortiumIn carrying out paragraph (1), the Director may enter into a partnership with—(A)one research institution; or(B)a consortium of research institutions if the Director determines that the inclusion of multiple institutions will result in more effective research conducted pursuant to this section or improve the outcomes of such research.(4)DurationThe Director shall carry out a partnership under this section for a period that is not less than 10 years following the date of the enactment of this Act.(5)Improvements to partnershipThe Director may modify the partnership under paragraph (1) or select a new research institution with which to enter into such a partnership if—(A)the Director consults with the congressional intelligence committees with respect to the proposed modified or new partnership;(B)the modified or new partnership is carried out in accordance with this section; and(C)the Director determines that the modified or new partnership will result in more effective research conducted pursuant to this section or improve the outcomes of such research.(b)Open-Source data(1)Identification and publicationDuring the life of the partnership under subsection (a), the Director shall regularly—(A)identify raw, unclassified geospatial data that could improve the research conducted under the partnership if the data was made publicly available; and(B)make such data publicly available.(2)ConsultationThe Director shall carry out paragraph (1) in consultation with the research institution or consortium of research institutions involved with the partnership under subsection (a).(c)BriefingsNot later than 270 days after the date of the enactment of this Act, and annually thereafter during the life of the partnership under subsection (a), the Director shall provide to the appropriate congressional committees a briefing on the partnership. Each such briefing shall include the following:(1)The outcomes of research conducted under the partnership.(2)Identification of the actions that have been taken to increase the quantity and quality of unclassified geospatial analysis products made publicly available under the partnership, including the quantity and types of raw data the partnership has made publicly available.(3)Identification of actual and projected costs to carry out the partnership.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees; and(2)the Subcommittees on Defense of the Committees on Appropriations of the House of Representatives and the Senate.813.Report on the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China(a)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees, and make publicly available on the internet website of the Director, a report on the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China.(b)ContentsThe report under subsection (a) shall include the following:(1)An assessment of the quantity of active pharmaceutical ingredients produced annually within China.(2)An estimate of the percentage of active pharmaceutical ingredients produced globally that originate in China.(3)A description of the National Medical Products Administration of China, including with respect to—(A)the roles and responsibilities of the Administration;(B)the organizational structure of the Administration; and(C)any affiliated institutions of the National Medical Products Administration.(4)An assessment of the capacity of the National Medical Products Administration to effectively develop safety standards, efficacy standards, and any other relevant standards concerning the production of active pharmaceutical ingredients and pharmaceutical drugs.(5)An assessment of the capacity of the National Medical Products Administration to enforce standards on the production and distribution of active pharmaceutical ingredients and pharmaceutical drugs.(6)An overview of qualitative disparities between active pharmaceutical ingredients and pharmaceutical drugs approved by the National Medical Products Administration and similar drugs subject to regulatory oversight and approval in the markets of the member states of the Organisation for Economic Co-operation and Development.(7)An assessment of the qualitative disparities between the standards and enforcement practices of the National Medical Products Administration on the production and distribution of active pharmaceutical ingredients and pharmaceutical drugs and the good manufacturing practice guidelines issued by the International Council for Harmonization of Technical Requirements for Pharmaceuticals for Human Use.(8)An assessment of the susceptibility of the National Medical Products Administration, the subordinate organizations of the National Medical Products Administration, and other associated personnel to engage in corrupt practices, particularly practices that relate to assessing the safety of pharmaceutical ingredients and other pharmaceutical drugs within the authority of the National Medical Products Administration.(9)An assessment of the national security risks associated with the reliance by the United States on pharmaceutical ingredients and pharmaceutical drugs originating in China, including an assessment of how and whether China could leverage its production of certain pharmaceutical ingredients as a means to coerce the United States or the partners and allies of the United States.(10)An assessment of the percentage of personal protective equipment produced globally that originates in China.(11)An assessment of the national security risks associated with any reliance by the United States on personal protective equipment originating in China, including an assessment of how and whether China could leverage its production of personal protective equipment as a means to coerce the United States or the partners and allies of the United States.(c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, and any other relevant head of an element of the intelligence community.(d)FormThe report submitted to the appropriate congressional committees under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees;(2)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and(3)the Committee on Foreign Relations and the Committee on Finance of the Senate.CMatters Relating to Other Countries821.National Intelligence Estimate on situation in Afghanistan(a)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the situation in Afghanistan.(b)MattersThe National Intelligence Estimate produced under subsection (a) shall include an assessment of the prospects of a durable intra-Afghan settlement of the conflict in Afghanistan that leads to—(1)a permanent ceasefire and sustained reduction in violence;(2)a verifiable break between the Taliban and al-Qaeda;(3)verifiable cooperation by the Taliban in efforts against al-Qaeda, the Islamic State of Iraq and the Levant Khorasan, and associated international terrorists the intelligence community determines are active in Afghanistan and pose a threat to the United States homeland or United States interests abroad; and(4)sustainment of the social and human rights progress achieved by Afghan women and girls since 2001.(c)Submission to Congress(1)SubmissionNot later than February 1, 2021, the Director shall submit to the congressional intelligence committees the National Intelligence Estimate produced under subsection (a), including all intelligence reporting underlying the Estimate.(2)Notice regarding submissionIf before February 1, 2021, the Director determines that the National Intelligence Estimate produced under subsection (a) cannot be submitted by such date, the Director shall (before such date)—(A)submit to the congressional intelligence committees a report setting forth the reasons why the National Intelligence Estimate cannot be submitted by such date and an estimated date for the submission of the National Intelligence Estimate; and(B)testify before the congressional intelligence committees on the issues that will be covered by the National Intelligence Estimate.(3)FormThe National Intelligence Estimate shall be submitted under paragraph (1) in classified form.(d)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under subsection (c), the Director shall make publicly available on the internet website of the Director an unclassified version of the key findings of the National Intelligence Estimate.822.Assessment regarding tensions between Armenia and Azerbaijan(a)Assessment requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a written assessment regarding tensions between the governments of Armenia and Azerbaijan, including with respect to the status of the Nagorno-Karabakh region. Such assessment shall include each of the following:(1)An identification of the strategic interests of the United States and its partners in the Armenia-Azerbaijan region.(2)A description of all significant uses of force in and around the Nagorno-Karabakh region and the border between Armenia and Azerbaijan during calendar year 2020, including a description of each significant use of force and an assessment of who initiated the use of such force.(3)An assessment of the effect of United States military assistance to Azerbaijan and Armenia on the regional balance of power and the likelihood of further use of military force.(4)An assessment of the likelihood of any further uses of force or potentially destabilizing activities in the region in the near- to medium-term.(b)Form of assessmentThe assessment required under this section shall be submitted in unclassified form, but may contain a classified annex.IXReports and other matters901.Annual reports on worldwide threats(a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after section 108A the following new section:108B.Annual reports on worldwide threats(a)Annual reportsNot later than the first Monday in February 2021, and each year thereafter, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community, shall submit to the appropriate congressional committees a report containing an assessment of the intelligence community with respect to worldwide threats to the national security of the United States.(b)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex only for the protection of intelligence sources and methods relating to the matters contained in the report.(c)Hearings(1)Open hearingsUpon request by the appropriate congressional committees, the Director (and any other head of an element of the intelligence community determined appropriate by the committees in consultation with the Director) shall testify before such committees in an open setting regarding a report under subsection (a).(2)Closed hearingsAny information that may not be disclosed during an open hearing under paragraph (1) in order to protect intelligence sources and methods may instead be discussed in a closed hearing that immediately follows such open hearing. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees; and(2)the Committees on Armed Services of the House of Representatives and the Senate..(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 108A the following new item:Sec. 108B. Annual reports on world-wide threats..902.Annual intelligence assessments on relationship between women and violent extremism(a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 602, is further amended by inserting after section 1110 the following new section:1111.Annual intelligence assessments on relationship between women and violent extremism(a)RequirementNot later than 180 days after the date of the enactment of this section, the Director of National Intelligence, in consultation with the Secretary of Defense, the Secretary of State, and the head of any element of the intelligence community the Director determines appropriate, shall submit to the appropriate congressional committees an intelligence assessment on the relationship between women and violent extremism and terrorism.(b)ContentsThe intelligence assessment under subsection (a) shall address the following:(1)The historical trends and current state of the roles of women in all aspects of violent extremism and terrorism, including as recruiters, sympathizers, perpetrators, and combatants, as well as peace-builders and preventers of violent extremism and terrorism.(2)How the roles of women in all aspects of violent extremism and terrorism are likely to change in the near- and medium-term.(3)The extent to which the unequal status of women affects the ability of armed combatants and terrorist groups to enlist or conscript women and men as combatants and perpetrators of violence.(4)How terrorist groups violate the rights of women and girls, including through child, early, and forced marriage, abduction, sexual violence, and human trafficking, and the extent to which such violations contribute to the spread of conflict and terrorist activities.(5)Opportunities to address the security risk posed by female extremists and leverage the roles of women in counterterrorism efforts.(6)Approaches and challenges to identify, repatriate, and reintegrate women affiliated with violent extremist or terrorist groups, including through disarmament, demobilization, and reintegration programs.(c)Annual updatesOn an annual basis, the Director shall submit to the appropriate congressional committees an update to the intelligence assessment under subsection (a).(d)FormThe assessment submitted to the appropriate congressional committees under subsection (a), and each update submitted under subsection (c), shall be submitted in unclassified form, but may include a classified annex.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional intelligence committees;(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and(3)the Committee on Foreign Relations and the Committee on Armed Services of the Senate..(b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1110, as added by section 602, the following new item:Sec. 1111. Annual intelligence assessments on relationship between women and violent extremism..903.Annual report on Climate Security Advisory CouncilSection 120 of the National Security Act of 1947 (50 U.S.C. 3060) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)Annual reportNot later than January 31, 2021, and not less frequently than annually thereafter, the chair of the Council shall submit, on behalf of the Council, to the congressional intelligence committees a report describing the activities of the Council as described in subsection (c) during the year preceding the year during which the report is submitted..904.Improvements to funding for National Security Education program(a)Funding for scholarship, fellowship, and grant programsSection 810 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1910) is amended—(1)in subsection (c), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021; and(2)by adding at the end the following new subsection:(d)Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $8,000,000, to carry out the scholarship, fellowship, and grant programs under subparagraphs (A), (B), and (C), respectively, of section 802(a)(1)..(b)Funding for National Flagship Language InitiativeSection 811 of such Act (50 U.S.C. 1911) is amended—(1)in subsection (a), by striking $10,000,000 and inserting $16,000,000; and(2)in subsection (b), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021.(c)Funding for scholarship program for advanced English language studiesSection 812 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1912) is amended—(1)in subsection (a), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021;(2)by redesignating subsection (b) as subsection (c);(3)by inserting after subsection (a) the following new subsection (b):(b)Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $2,000,000, to carry out the scholarship programs for English language studies by certain heritage community citizens under section 802(a)(1)(E).; and(4)in subsection (c), as so redesignated, by striking subsection (a) and inserting this section.905.Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans(a)ReportSection 5712 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (Public Law 116–92; 133 Stat. 2171) is—(1)transferred to title XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.);(2)inserted after section 1112 of such title, as added by section 902;(3)redesignated as section 1112; and(4)amended—(A)in the heading, by striking and civil liberties and inserting , civil liberties, and civil rights; and(B)in subsection (b)—(i)in the matter preceding paragraph (1) by striking Not later than 180 days after the date of the enactment of this Act, and inserting On an annual basis,; and(ii)by striking and civil liberties, each place it appears and inserting , civil liberties, and civil rights.(b)Clerical amendmentThe table of contents at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1111, as added by section 902, the following new item:Sec. 1112. Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans..906.National Intelligence Estimate on threat of global pandemic disease(a)National Intelligence Estimate(1)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the threat of global pandemic disease, including with respect to the following:(A)An assessment of the possible courses of the COVID–19 pandemic during the 18 months following the date of the Estimate, including—(i)the projected spread of COVID–19 outside the United States and the likelihood of subsequent major outbreaks;(ii)the capacity of countries and international organizations to combat the further spread of COVID–19, including risks and opportunities for further global cooperation; and(iii)the risks to the national security and health security of the United States if COVID–19 is not contained abroad.(B)An assessment of the global public health system and the responses of the system to the COVID–19 pandemic, including—(i)prospects for an effective global disease surveillance and response system, opportunities to advance the development of such a system, and signposts for evaluating whether or not an effective system has been developed before a disease outbreak occurs; and(ii)an assessment of global health system capacity.(C)An assessment of—(i)the humanitarian and economic implications of the COVID–19 pandemic; and(ii)the consequences of the COVID–19 pandemic with respect to political stability, armed conflict, democratization, and the global leadership by the United States of the post-World War II international system.(D)An assessment of—(i)likely threats by global pandemic diseases during the 10-year period following the date of the Estimate;(ii)global readiness to avert a future global pandemic;(iii)challenges and opportunities for the policy of the United States to advance global pandemic preparedness; and(iv)the potential role of non-state and state-backed global influence activities or disinformation campaigns involving COVID–19 or future potential global pandemics.(E)Any other matters the Director determines appropriate.(2)Submission to Congress(A)SubmissionNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate the National Intelligence Estimate produced under paragraph (1), including all intelligence reporting underlying the Estimate.(B)Notice regarding submissionIf before the end of the 90-day period specified in subparagraph (A) the Director determines that the National Intelligence Estimate under paragraph (1) cannot be submitted by the end of that period, the Director shall (before the end of that period)—(i)submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report setting forth—(I)the reasons why the National Intelligence Estimate cannot be submitted by the end of that period; and(II)an estimated date for the submission of the National Intelligence Estimate; and(ii)testify before such committees on the issues that will be covered by the National Intelligence Estimate.(C)FormThe National Intelligence Estimate shall be submitted under subparagraph (A) in classified form.(3)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under paragraph (2), the Director shall submit to the congressional committees specified in paragraph (4), and make publicly available on the internet website of the Director, an unclassified version of the National Intelligence Estimate.(4)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Armed Services, the Committee on Finance, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.(5)ConsultationThe Director shall prepare the National Intelligence Estimate under paragraph (1) in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Secretary of State, and any other head of an element of the Federal Government the Director of National Intelligence determines appropriate.(b)Future pandemic plan(1)RequirementNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the congressional committees specified in paragraph (3), and make publicly available on the internet website of the President, a report containing a whole-of-government plan for an effective response to subsequent major outbreaks of the COVID–19 pandemic and for other future global pandemic diseases.(2)Matters includedThe plan under paragraph (1) shall address how to improve the following:(A)Pandemic planning.(B)Homeland preparedness.(C)International disease surveillance.(D)Diagnostic testing.(E)Contact tracing.(F)The role of the Federal Government with respect to the regulation, acquisition, and disbursement, of medical supplies and other public health resources necessary to respond to COVID–19 or other diseases with pandemic potential (including diagnostic testing equipment, biomedical equipment, drugs and medicines, and hygiene equipment).(G)The procurement and distribution of personal protective equipment.(H)Early domestic response to future global pandemic diseases in the United States.(3)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.(c)Global strategy(1)RequirementNot later than 90 days after the date of the enactment of this Act, the President, in coordination with the Director of National Intelligence, shall transmit to the congressional committees specified in paragraph (2), and make publicly available on the internet website of the President, a report containing a global strategy for mobilizing international institutions to combat the COVID–19 pandemic.(2)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.907.Modification of requirement for briefings on national security effects of emerging infectious disease and pandemicsSection 6722(b)(2) of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–98) is amended—(1)in the paragraph heading, by striking Quinquennial and inserting Annual;(2)by striking beginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter and inserting not later than January 31, 2021, and annually thereafter; and(3)by inserting required under paragraph (1) before the period at the end.908.Report on open-source science and technology intelligence collection and analysis within the intelligence community(a)Report(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, and publish on the internet website of the Office of the Director of National Intelligence, a report assessing the past and present efforts by the United States Government to collect and analyze open-source science and technology intelligence.(2)Matters includedThe report under paragraph (1) shall include a description of each of the following:(A)Current efforts by the intelligence community to collect and analyze open-source science and technology intelligence.(B)Current efforts by the People’s Republic of China to collect, analyze, and exploit open-source science and technology intelligence.(C)Historical funding and human resourcing trends with respect to efforts by the United States Government to collect and analyze open-source science and technology intelligence.(D)The rationale for previous reductions by the United States Government in funding or staffing for efforts to collect and analyze open-source science and technology intelligence.(E)Any lack of authorities or statutory limitations that impede efforts of the United States Government to collect and analyze open-source science and technology intelligence.(F)The resources required for the United States Government to initiate new, or expand existing, operations to collect and analyze open-source science and technology intelligence.(G)Recommendations for expanding operations by the United States Government to collect and analyze open-source science and technology, including an assessment of the feasibility of—(i)establishing a funding program of record dedicated to open-source science and technology intelligence;(ii)co-locating open source-trained intelligence officers, intelligence officers with technical capabilities, and associated staff from different entities within and outside of the intelligence community; and(iii)training a dedicated open-source intelligence officer cadre composed of language experts and science and technology experts.(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but the report submitted to the congressional intelligence committees may include a classified annex.(b)Interagency working group(1)Preparation of reportThe Director of National Intelligence shall convene an interagency working group (in this section referred to as the working group) to prepare the report under subsection (a) and to provide the briefing under subsection (c).(2)MembersThe working group shall be composed of representatives from the following:(A)The Scientific and Technical Intelligence Committee of the Office of the Director of National Intelligence.(B)The National Intelligence Officer for Science and Technology of the Office of the Director of National Intelligence.(C)The Central Intelligence Agency.(D)The Defense Intelligence Agency.(E)The Department of Defense.(F)The National Geospatial-Intelligence Agency.(G)The National Security Agency.(H)The Office of Intelligence and Analysis of the Department of Homeland Security.(I)The Federal Bureau of Investigation.(J)The Bureau for Intelligence and Research of the Department of State.(K)The Office of Intelligence and Counterintelligence of the Department of Energy.(L)Any other component of the United States Government, regardless of whether the component is an element of the intelligence community, that the Director determines—(i)collects open-source science and technology intelligence; and(ii)would materially assist in the activities of the working group.(c)Interim briefingNot later than 120 days after the date of the enactment of this Act, the working group shall provide to the congressional intelligence committees a briefing on the initial findings of the working group under subsection (a).(d)Open-Source science and technology intelligence definedIn this section, the term open-source science and technology intelligence means information of intelligence value regarding scientific and technological developments that appears in print or electronic form, including radio, television, newspapers, journals, the internet, commercial databases, videos, graphics, drawings, or any other publicly available source.909.Independent study on open-source intelligence(a)StudyThe Director of National Intelligence shall seek to enter into an agreement with a federally funded research and development center or a nongovernmental entity to conduct a comprehensive study on the future of the collection, processing, exploitation, analysis, dissemination, and evaluation of open-source intelligence by the intelligence community. The Director shall select such entity in consultation with the congressional intelligence committees.(b)Matters includedThe study under subsection (a) shall include the following:(1)Recommendations with respect to the governance of open-source intelligence within the intelligence community, including regarding—(A) whether such governance of open-source intelligence should be assigned to a functional manager or an executive agent, or use another governance structure; (B)which official of the intelligence community should serve as such a functional manager, executive agent, or the leader of such other governance structure, and what authorities the official should have in serving in such role;(C)which official of the intelligence community should be responsible for conducting oversight by the executive branch for open-source intelligence;(D)which elements of the intelligence community should retain capabilities to collect, process, exploit, and disseminate open-source intelligence;(E)how to effectively integrate such collection capabilities among the elements of the intelligence community; and(F)whether to establish a new agency as an element of the intelligence community dedicated to open-source intelligence or to establish a fusion center to co-locate open-source intelligence capabilities of the elements of the intelligence community, including a discussion of the advantages and disadvantages of each such approach.(2)Recommendations regarding the requirements processes for open-source intelligence, including with respect to—(A)the utility (or disutility) of a unified collection management process for open-source intelligence for all of the intelligence community;(B)what such a process might look like;(C)ways to integrate an open-source requirements process into all-source collection management; and(D)ways that automation might be leveraged to facilitate open-source requirements and collection management.(3)An assessment of the value of rejuvenating a career service for a professional cadre of the intelligence community that focuses on collecting and disseminating open-source intelligence and recommendations for such a rejuvenation.(4)Recommendations regarding the need to adjust any legal and policy frameworks (including any applicable guidelines of the Attorney General) that would facilitate the collection, retention, and dissemination of open-source intelligence while balancing customer needs with the privacy interests of United States persons.(5)An assessment of methods to use open-source intelligence to support the operations of the intelligence community, including recommendations on when and how open-source intelligence should support such operations.(6)With respect to the data management of open-source intelligence, recommendations on proposed data ingestion tools, scraping capabilities, and other tools and capabilities to collect, process, exploit, and analyze the volume of open-source intelligence, including recommendations on how the intelligence community can increase the speed and security with which the intelligence community adopts open-source technology and unclassified commercial products.(7)Any other matters the Director or the entity selected to conduct the study determines appropriate.(c)CooperationThe Director shall make available to the entity selected to conduct the study under subsection (a) the necessary information and materials to conduct the study, including with respect to—(1)accessing secure workspaces;(2)accessing directives and policy guidance of the intelligence community and other policy documents regarding the governance and execution of open-source intelligence;(3)reviewing technological systems used to conduct open-source intelligence collection;(4)interviewing senior personnel of the intelligence community, including such personnel with responsibility for the open-source intelligence mission of the intelligence community; and(5)ensuring that each head of an element of the intelligence community provides the cooperation described in this subsection.(d)ConsultationThe entity selected to conduct the study under subsection (a) shall consult with the congressional intelligence committees before beginning to conduct such study.(e)ReportNot later than 270 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report containing the study under subsection (a), without change. The report shall be unclassified, but may include a classified annex. 910.Survey on Open Source Enterprise(a)SurveyThe Director of the Central Intelligence Agency (as the open source functional manager for the intelligence community), in consultation with the Director of National Intelligence and any other head of an element of the intelligence community that the Director of the Central Intelligence Agency determines appropriate, shall conduct a survey to measure the satisfaction of customers of open-source intelligence with the Open Source Enterprise of the Central Intelligence Agency.(b)PurposeThe Director shall ensure that the survey under subsection (a)—(1)evaluates which types of open-source intelligence supports the missions of the customers of such intelligence, regardless of whether the customers are elements of the intelligence community and regardless of whether the customers are receiving such intelligence from the Open Source Enterprise;(2)evaluates how responsive the Open Source Enterprise is to the missions of the elements of the intelligence community and the other customers of the Open Source Enterprise;(3)enables the Open Source Enterprise to set strategic priorities; and(4)enables Congress to better oversee the strategic direction of the Open Source Enterprise and to provide support to the collection and analysis of open-source intelligence.(c)Contents(1)AssessmentThe survey under subsection (a) shall include qualitative and quantitative questions designed to assess the following:(A)The value of support provided by the Open Source Enterprise to the mission of the customer taking the survey.(B)The accessibility of the products of the Open Source Enterprise.(C)The frequency that such products are used in accomplishing the mission of the customer.(D)The responsiveness of the Open Source Enterprise to tasking requests. (E)Areas in which the Open Source Enterprise could improve.(F)The in-house open-source intelligence capabilities of the customer taking the survey, including—(i)a description of such capabilities;(ii)how such capabilities are tailored to the mission of the customer;(iii)when such capabilities were established; and(iv)whether and to what extent the customer coordinates with the Open Source Enterprise regarding such capabilities.(2)Survey answersA customer who receives the survey under subsection (a) shall make all reasonable efforts to respond fully and frankly to the survey.(d)Design methodologyIn carrying out subsection (a), the Director of Central Intelligence shall seek advice regarding design methodology for customer satisfaction surveys from—(1)experts in survey design of the Central Intelligence Agency and the Office of the Director of National Intelligence; and(2)senior executives of the Bureau of Intelligence and Research of the Department of State who conduct a survey similar to the survey under subsection (a).(e)Report(1)StrategyNot later than 180 days after the date on which the survey is completed under subsection (a), the Director shall submit to the congressional intelligence committees a report on the strategic direction of the Open Source Enterprise based on the results of the survey, including explanations of how the Open Source Enterprise will—(A)build off the successes of the Open Source Enterprise; and(B)fill gaps in the collection, production, analysis, or dissemination of open-source intelligence.(2)FormThe report under paragraph (1) shall be submitted in classified form.(3)BriefingNot later than 30 days after the date on which the Director submits to the congressional intelligence committees the report under paragraph (1), the Director shall provide to such committees a briefing on the strategic direction of the Open Source Enterprise.911.Intelligence assessment and reports on violent transnational White supremacist extremism(a)Intelligence assessment(1)RequirementNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, acting through the Director of the National Counterterrorism Center, in coordination with the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis, and in consultation with other relevant Federal departments and agencies, shall submit to the appropriate congressional committees an intelligence assessment on threats to the United States associated with foreign violent White supremacist extremist organizations.(2)ElementsThe assessment under paragraph (1) shall include the following:(A)A list of foreign violent White supremacist extremist organizations.(B)With respect to each such organization—(i)an overview of the membership, ideology, and activities;(ii)a description of any transnational links to the United States or United States persons;(iii)a description of the leadership, plans, intentions, and capabilities;(iv)whether (and if so, to what extent) foreign governments or their proxies provide any manner of support to such organizations, including a list of each such foreign government or proxy;(v)a description of the composition and characteristics of the members and support networks, including whether (and if so, to what extent) the members are also a part of a military, security service, or police;(vi)a description of financing and other forms of material support;(vii)an assessment of trends and patterns relative to communications, travel, and training (including whether and to what extent the organization is engaged in or facilitating military or paramilitary training);(viii)an assessment of the radicalization and recruitment, including an analysis of the extremist messaging motivating members and supporters; and(ix)whether (and if so, to what extent) foreign governments have sufficient laws and policies to counter threats to the United States associated with the organization, including best practices and gaps.(C)An assessment of the status and extent of information sharing, intelligence partnerships, foreign police cooperation, and mutual legal assistance between the United States and foreign governments relative to countering threats to the United States associated with foreign violent White supremacist extremist organizations.(D)An assessment of intelligence gaps and recommendations on how to remedy such gaps.(E)An opportunity analysis regarding countering such threats, including, at a minimum, with respect to mitigating and disrupting the transnational nexus.(3)StandardsThe intelligence assessment under paragraph (1) shall be conducted in a manner that meets the analytic integrity and tradecraft standards of the intelligence community.(4)Form and public releaseThe intelligence assessment under paragraph (1) shall be submitted in unclassified form, but may include a classified annex in electronic form that is fully indexed and searchable. In carrying out this paragraph, the officials specified in paragraph (1) shall—(A)ensure that the assessment is unclassified to the extent possible;(B)make the unclassified assessment publicly available on the internet websites of the officials—(i)by not later than 30 days after submission to the appropriate congressional committees; and(ii)in an electronic format that is fully indexed and searchable; and(C)ensure that the assessment is drafted in a way to maximize the ability to share the assessment, including the classified annex, with the entities under paragraph (5).(5)SharingConsistent with the protection of classified information, the Director of National Intelligence, acting through the Director of the National Counterterrorism Center, in coordination with the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis, shall share the intelligence assessment under paragraph (1) with—(A)appropriate Federal departments and agencies;(B)Joint Terrorism Task Forces and the Domestic Terrorism-Hate Crimes Fusion Cell of the Federal Bureau of Investigation;(C)State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in accordance with section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h); and(D)appropriate foreign governments, including foreign intelligence services and foreign police, and international institutions, that partner with the United States on countering threats associated with foreign violent White supremacist extremist organizations.(b)Report(1)RequirementNot later than 150 days after the date of the enactment of this Act, the Director of National Intelligence (acting through the Director of the National Counterterrorism Center), in coordination with the Secretary of State, the Secretary of the Treasury, the Attorney General, the Secretary of Homeland Security, and in a manner consistent with the authorities and responsibilities of such Secretary or Director, shall submit to the appropriate congressional committees a report on the use of Federal laws, regulations, and policies by the Federal Government to counter threats to the United States and United States persons associated with foreign violent White supremacist extremist organizations.(2)ElementsThe report under paragraph shall include the following:(A)An identification, description, and assessment of the use and efficacy of, Federal laws, regulations, and policies used by the Federal Government to address threats to the United States and United States persons associated with foreign violent White supremacist extremist organizations, including pursuant to—(i)section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485) and section 119 of the National Security Act of 1949 (50 U.S.C. 3056), particularly with respect to the coordination and integration of all instruments of national power;(ii)Executive Order 12333 (50 U.S.C. 3001 note), as amended;(iii)the designation of foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);(iv)the designation of specially designated terrorists, specially designated global terrorists, or specially designated nationals and blocked persons, pursuant to Executive Orders 13886, 13372, and 13224 and parts 594, 595, 596, and 597 of title 31, Code of Federal Regulations;(v)National Security Presidential Memorandums 7 and 9, particularly with respect to the sharing of terrorism information and screening and vetting activities; and(vi)any other applicable Federal laws, regulations, or policies.(B)An assessment of whether (and if so, to what extent and why) such Federal laws, regulations, and policies are sufficient to counter such threats, including a description of any gaps and specific examples to illustrate such gaps.(C)Recommendations regarding how to remedy the gaps under subparagraph (B).(3)Privacy and civil liberties assessmentNot later than 180 days after the date of the enactment of this Act, the Privacy and Civil Liberties Oversight Board, in consultation with the civil liberties and privacy officers of the Federal departments and agencies the Board determines appropriate, shall submit to the appropriate congressional committees a report containing—(A)an assessment of the impacts on the privacy and civil liberties of United States persons concerning the use or recommended use of any Federal laws, regulations, and policies specified in paragraph (2); and(B)recommendations on options to develop protections to mitigate such impacts.(4)Form and public releaseThe reports under paragraphs (1) and (2) shall be submitted in unclassified form, but may include a classified annex in electronic form that is fully indexed and searchable. In carrying out this paragraph, the officials responsible for submitting such reports shall—(A)ensure that the reports are unclassified to the extent possible;(B)make the unclassified reports publicly available on the internet websites of the officials—(i)by not later than 30 days after submission to the appropriate congressional committees; and(ii)in an electronic format that is fully indexed and searchable.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives; and(B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Affairs, and the Committee on the Judiciary of the Senate.(2)Foreign violent White supremacist extremist organizationThe term foreign violent White supremacist extremist organization means an organization, such as a neo-Nazi or racist skinhead group or militia, with a substantial component based outside the United States, that is engaged in the planning or execution of racially or ethnically motivated acts of terrorism or other targeted violence motivated by White supremacist extremism, particularly against immigrants or individuals perceived to be immigrants, African Americans or other people of African descent, Jews, Muslims, or other people perceived to be ethnic minorities or otherwise not perceived to be White.(3)Terrorism informationThe term terrorism information has the meaning given that term in section 1016(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(a)).(4)United States personThe term United States person has the meaning given that term in section 105A(c) of the National Security Act of 1947 (50 U.S.C. 3039).912.Wireless supply chain innovation grant program(a)In generalFrom amounts made available under subsection (e), the Assistant Secretary shall, beginning not later than 18 months after the date of the enactment of this Act, make grants on a competitive basis to support the deployment and use of Open RAN 5G Networks throughout the United States by—(1)promoting the use of technology, including software, hardware, and microprocessing technology, that will enhance competitiveness in the supply chains of Open RAN 5G Networks;(2)accelerating the deployment of Open Network Equipment;(3)promoting the use of Open Network Equipment;(4)establishing objective criteria that can be used to determine if equipment meets the definition of Open Network Equipment;(5)promoting the inclusion of security features that enhance the integrity and availability of Open Network Equipment; or(6)promoting the application of network function virtualization to facilitate the deployment of Open RAN 5G Networks and a more diverse vendor market.(b)Grant criteriaThe Assistant Secretary, in consultation with the Commission, the Director of the National Institute of Standards and Technology, the Secretary of Homeland Security, the Director of the Defense Advanced Research Projects Agency, and the Director of the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence, shall establish the criteria under which the Assistant Secretary shall award a grant under subsection (a).(c)Reports to Congress(1)Annual report on grants madeFor each fiscal year for which amounts are available to make grants under subsection (a), the Assistant Secretary shall submit to the relevant committees of Congress a report that includes, with respect to that fiscal year—(A)a description of—(i)to whom grants under subsection (a) were made, the amount thereof, and criteria used to award such grants; and(ii)the progress the Assistant Secretary has made in meeting the objectives described in subsection (a) of the grant program under this section; and(B)any additional information that the Assistant Secretary determines appropriate.(2)Report on 5g network supply chainNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall submit to the relevant committees of Congress a written report—(A)that includes recommendations on promoting the competitiveness and sustainability of trusted Open RAN 5G Networks; and(B)identifying whether any additional authorities are needed by the Assistant Secretary to facilitate the timely adoption of Open Network Equipment, including the authority to provide loans, loan guarantees, and other forms of credit extension that would maximize the use of grant amounts awarded under this section.(d)Advisory committee(1)EstablishmentThe Assistant Secretary shall establish an Advisory Committee to advise the Assistant Secretary in the manner described in paragraph (3).(2)CompositionThe Advisory Committee established under paragraph (1) shall be composed of—(A)representatives from—(i)the Commission;(ii)the Defense Advanced Research Projects Agency;(iii)the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence;(iv)the National Institute of Standards and Technology;(v)the Department of State;(vi)the National Science Foundation; and(vii)the Department of Homeland Security; and(B)other representatives from the private and public sectors, at the discretion of the Assistant Secretary.(3)DutiesThe Advisory Committee established under paragraph (1) shall be used to advise the Assistant Secretary on technology developments to help inform—(A)the strategic direction of the grant program established under subsection (a); and(B)efforts of the Federal Government to promote a more secure, diverse, sustainable, and competitive supply chain for Open RAN 5G Networks.(e)Authorization of appropriations(1)Amount authorizedThere is authorized to be appropriated to make grants under subsection (a) $750,000,000 for fiscal years 2021 through 2031.(2)AvailabilityAmounts made available under paragraph (1) shall remain available through fiscal year 2031.(f)DefinitionsIn this section:(1)3gppThe term 3GPP means the Third Generation Partnership Project.(2)5g networkThe term 5G network means a radio network as described by 3GPP Release 15 or higher, or any successor network.(3)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Open Network equipmentThe term Open Network Equipment means equipment that follows a set of open standards (such as O–RAN standards or the Open Radio Access Network approach to standardization, adopted by the O–RAN Alliance, 3GPP, or other organizations) and open interfaces for multi-vendor network equipment interoperability, such that the equipment may be integrated into the Radio Access Networks of an Open RAN 5G Network.(6)Open ran 5g networkThe term Open RAN 5G Network means a 5G network that follows a set of open standards (such as O–RAN standards or the Open Radio Access Network approach to standardization, adopted by the O–RAN Alliance, 3GPP, or other organizations) and open interfaces for multi-vendor network equipment interoperability. (7)Relevant committees of CongressThe term relevant committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Permanent Select Committee on Intelligence of the House of Representatives;(C)the Committee on Foreign Affairs of the House of Representatives;(D)the Committee on Homeland Security of the House of Representatives;(E)the Committee on Armed Services of the House of Representatives;(F)the Committee on Commerce, Science, and Transportation of the Senate;(G)the Select Committee on Intelligence of the Senate;(H)the Committee on Foreign Relations of the Senate;(I)the Committee on Homeland Security and Governmental Affairs of the Senate; and(J)the Committee on Armed Services of the Senate.913.Sense of Congress regarding Third Option FoundationIt is the sense of the Congress that the work of the Third Option Foundation to heal, help, and honor members of the special operations community of the Central Intelligence Agency and their families is invaluable. October 30, 2020Reported from the Committee on Intelligence; committed to the Committee of the Whole House on the State of the Union and ordered to be printed